Exhibit 10.1
EXECUTION COPY
 
 
(J.P. MORGAN LOGO) [c52186c5218601.gif]
CREDIT AGREEMENT
dated as of
July 1, 2009
among
G&K SERVICES, INC.
as the Company
G&K SERVICES CANADA INC.
as the Canadian Borrower
The Lenders Party Hereto
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
WELLS FARGO BANK, NATIONAL ASSOCIATION and BANK OF AMERICA, N.A.
as Co-Syndication Agents
and
SUNTRUST BANK and U.S. BANK NATIONAL ASSOCIATION
as Co-Documentation Agents
 
J.P. MORGAN SECURITIES INC., WELLS FARGO BANK, NATIONAL ASSOCIATION and BANC
OF AMERICA SECURITIES LLC
as Joint Bookrunners and Joint Lead Arrangers
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I Definitions
       
 
       
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Classification of Loans and Borrowings
    22  
SECTION 1.03. Terms Generally
    23  
SECTION 1.04. Accounting Terms; GAAP
    23  
 
       
ARTICLE II The Credits
    23  
 
       
SECTION 2.01. Commitments
    23  
SECTION 2.02. Loans and Borrowings
    24  
SECTION 2.03. Requests for Revolving Borrowings
    24  
SECTION 2.04. Determination of Dollar Amounts
    25  
SECTION 2.05. Swingline Loans
    25  
SECTION 2.06. Letters of Credit
    26  
SECTION 2.07. Funding of Borrowings
    31  
SECTION 2.08. Interest Elections
    32  
SECTION 2.09. Termination and Reduction of Commitments
    33  
SECTION 2.10. Repayment of Loans; Evidence of Debt
    33  
SECTION 2.11. Prepayment of Loans.
    34  
SECTION 2.12. Fees
    35  
SECTION 2.13. Interest
    36  
SECTION 2.14. Alternate Rate of Interest
    36  
SECTION 2.15. Increased Costs
    37  
SECTION 2.16. Break Funding Payments
    38  
SECTION 2.17. Taxes
    38  
SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    39  
SECTION 2.19. Mitigation Obligations; Replacement of Lenders
    41  
SECTION 2.20. Expansion Option
    42  
SECTION 2.21. Market Disruption
    43  
SECTION 2.22. Judgment Currency
    44  
SECTION 2.23. Defaulting Lenders
    44  
SECTION 2.24. Senior Debt
    45  
SECTION 2.25. Interest Act (Canada)
    45  
 
       
ARTICLE III Representations and Warranties
    46  
 
       
SECTION 3.01. Organization; Powers; Subsidiaries
    46  
SECTION 3.02. Authorization; Enforceability
    46  
SECTION 3.03. Governmental Approvals; No Conflicts
    46  
SECTION 3.04. Financial Condition; No Material Adverse Change
    46  
SECTION 3.05. Properties
    47  
SECTION 3.06. Litigation and Environmental Matters
    47  
SECTION 3.07. Compliance with Laws and Agreements
    47  
SECTION 3.08. Investment Company Status
    48  
SECTION 3.09. Taxes
    48  
SECTION 3.10. ERISA
    48  

 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page
 
       
SECTION 3.11. Disclosure
    48  
SECTION 3.12. Federal Reserve Regulations
    48  
SECTION 3.13. Liens
    48  
SECTION 3.14. No Default
    48  
SECTION 3.15. No Burdensome Restrictions
    48  
 
       
ARTICLE IV Conditions
    48  
 
       
SECTION 4.01. Effective Date
    48  
SECTION 4.02. Each Credit Event
    50  
 
       
ARTICLE V Affirmative Covenants
    50  
 
       
SECTION 5.01. Financial Statements and Other Information
    50  
SECTION 5.02. Notices of Material Events
    52  
SECTION 5.03. Existence; Conduct of Business
    52  
SECTION 5.04. Payment of Obligations
    52  
SECTION 5.05. Maintenance of Properties; Insurance
    52  
SECTION 5.06. Books and Records; Inspection Rights
    53  
SECTION 5.07. Compliance with Laws and Material Contractual Obligations
    53  
SECTION 5.08. Use of Proceeds
    53  
SECTION 5.09. Subsidiary Guaranties
    53  
 
       
ARTICLE VI Negative Covenants
    54  
 
       
SECTION 6.01. Indebtedness
    54  
SECTION 6.02. Liens
    54  
SECTION 6.03. Fundamental Changes and Asset Sales
    55  
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions
    56  
SECTION 6.05. Swap Agreements
    57  
SECTION 6.06. Transactions with Affiliates
    57  
SECTION 6.07. Restricted Payments
    57  
SECTION 6.08. Restrictive Agreements
    57  
SECTION 6.09. Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents
    58  
SECTION 6.10. Sale and Leaseback Transactions
    59  
SECTION 6.11. Intentionally Ommitted
    59  
SECTION 6.12. Financial Covenants
    59  
 
       
ARTICLE VII Events of Default
    59  
 
       
ARTICLE VIII The Administrative Agent
    62  
 
       
ARTICLE IX Miscellaneous
    64  
 
       
SECTION 9.01. Notices
    64  
SECTION 9.02. Waivers; Amendments
    65  

ii 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page
 
       
SECTION 9.03. Expenses; Indemnity; Damage Waiver
    66  
SECTION 9.04. Successors and Assigns
    67  
SECTION 9.05. Survival
    70  
SECTION 9.06. Counterparts; Integration; Effectiveness
    70  
SECTION 9.07. Severability
    70  
SECTION 9.08. Right of Setoff
    70  
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
    71  
SECTION 9.10. WAIVER OF JURY TRIAL
    72  
SECTION 9.11. Headings
    72  
SECTION 9.12. Confidentiality
    72  
SECTION 9.13. USA PATRIOT Act
    73  
SECTION 9.14. Several Obligations; Nonreliance; Violation of Law
    73  
SECTION 9.15. Disclosure
    73  
SECTION 9.16. Interest Rate Limitation
    73  
 
       
ARTICLE X
       
 
       
Company Guaranty
       

iii 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page

SCHEDULES:

         
Schedule 2.01
  —   Commitments
Schedule 2.02
  —   Mandatory Cost
Schedule 2.06
  —   Existing Letters of Credit
Schedule 3.01
  —   Subsidiaries
Schedule 6.01
  —   Existing Indebtedness
Schedule 6.02
  —   Existing Liens
Schedule 6.04
  —   Existing Investments

EXHIBITS:

         
Exhibit A
  —   Form of Assignment and Assumption
Exhibit B-1
  —   Form of Opinion of Loan Parties’ Special U.S. Counsel
Exhibit B-2
  —   Form of Opinion of Loan Parties’ Special Canadian Counsel
Exhibit C
  —   Form of Increasing Lender Supplement
Exhibit D
  —   Form of Augmenting Lender Supplement
Exhibit E
  —   List of Closing Documents
Exhibit F
  —   Form of Compliance Certificate
Exhibit G-1
  —   Form of Domestic Subsidiary Guaranty
Exhibit G-2
  —   Form of Canadian Subsidiary Guaranty

iv 



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT (this “Agreement”) dated as of July 1, 2009 among G&K
SERVICES, INC., G&K SERVICES CANADA INC., the LENDERS from time to time party
hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, WELLS FARGO BANK,
NATIONAL ASSOCIATION and BANK OF AMERICA, N.A., as Co-Syndication Agents and
SUNTRUST BANK and U.S. BANK NATIONAL ASSOCIATION as Co-Documentation Agents.
          The parties hereto agree as follows:
ARTICLE I
Definitions
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
          “ABR”, when used in reference to any Loan or Borrowing, refers to a
Loan, or the Loans comprising such Borrowing, bearing interest at a rate
determined by reference to the Alternate Base Rate.
          “Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the sum of (i) (a) the LIBO Rate for
such Interest Period if such Eurocurrency Borrowing is made in an Agreed
Currency other than Canadian Dollars, and the CDOR Rate for such Interest Period
if such Eurocurrency Borrowing is made in Canadian Dollars, and in either case
multiplied by (b) the Statutory Reserve Rate plus, without duplication, (ii) in
the case of Loans by a Lender from its office or branch in the United Kingdom,
the Mandatory Cost.
          “Administrative Agent” means JPMorgan Chase Bank, N.A. (including its
branches and affiliates), in its capacity as administrative agent for the
Lenders hereunder.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Aggregate Commitment” means the aggregate of the Commitments of all
of the Lenders, as reduced or increased from time to time pursuant to the terms
and conditions hereof. As of the Effective Date, the Aggregate Commitment is
$300,000,000.
          “Agreed Currencies” means (i) Dollars, (ii) Canadian Dollars,
(iii) euro, (iv) Pounds Sterling and (v) any other Foreign Currency agreed to by
the Administrative Agent and each of the Lenders.
          “Alternate Base Rate” means, for any day, a rate per annum equal to:
          (i) if the applicable Loan or Borrowing is denominated in Dollars, the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that,
for the avoidance of

 



--------------------------------------------------------------------------------



 



doubt, the Adjusted LIBO Rate for any day shall be based on the applicable
screen rate (including any successor or substitute screen rate) at approximately
11:00 a.m. London time on such day; and
          (ii) if the applicable Loan or Borrowing is denominated in Canadian
Dollars, the greater of (a) the Canadian Prime Rate and (b) the Adjusted LIBO
Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the applicable screen rate (including any successor or substitute screen rate)
at approximately 10:00 a.m. Toronto time on such day.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Canadian Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Canadian Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, respectively.
          “Applicable Percentage” means, with respect to any Lender, the
percentage of the Aggregate Commitment represented by such Lender’s Commitment;
provided that, in the case of Section 2.23 when a Defaulting Lender shall exist,
“Applicable Percentage” shall mean the percentage of the Aggregate Commitment
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment. If the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments.
          “Applicable Rate” means, for any day, with respect to any Eurocurrency
Revolving Loan or any ABR Revolving Loan or with respect to the commitment fees
payable hereunder, as the case may be, the applicable rate per annum set forth
below under the caption “Eurocurrency Spread”, “ABR Spread” or “Commitment Fee
Rate”, as the case may be, based upon the Leverage Ratio applicable on such
date:

                                              Eurocurrency             Leverage
Ratio:   Spread   ABR Spread   Commitment Fee Rate  
Category 1:
  < 1.75 to 1.00     2.25 %     1.25 %     0.25 %
Category 2:
  > 1.75 to 1.00                        
 
  but                        
 
  < 2.25 to 1.00     2.50 %     1.50 %     0.30 %
Category 3:
  > 2.25 to 1.00                        
 
  but                        
 
  < 2.75 to 1.00     2.75 %     1.75 %     0.35 %
Category 4:
  > 2.75 to 1.00                        
 
  but                        
 
  < 3.25 to 1.00     3.00 %     2.00 %     0.40 %
Category 5:
  > 3.25 to 1.00     3.25 %     2.25 %     0.50 %

    For purposes of the foregoing,

     (i) if at any time the Company fails to deliver the Financials on or before
the date the Financials are due pursuant to Section 5.01, Category 5 shall be
deemed applicable for the period commencing on the date after the required date
of delivery and ending on the date which is five (5) days after the Financials
are actually delivered, after which the Category shall be determined in
accordance with the table above as applicable;

2



--------------------------------------------------------------------------------



 



     (ii) adjustments, if any, to the Category then in effect shall be effective
five (5) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and
     (iii) notwithstanding the foregoing, Category 3 shall be deemed to be
applicable until the Administrative Agent’s receipt of the applicable Financials
for the Company’s fiscal quarter ending September 26, 2009 (unless such
Financials or those delivered for the Company’s fiscal quarter ending June 27,
2009 demonstrate that Category 4 or 5 should have been applicable during such
period, in which case such other Category shall be deemed to be applicable
during such period) and adjustments to the Category then in effect shall
thereafter be effected in accordance with the preceding paragraphs.
          “Approved Fund” has the meaning assigned to such term in Section 9.04.
          “Approximate Equivalent Amount” of any currency with respect to any
amount of Dollars means the Equivalent Amount of such currency with respect to
such amount of Dollars on or as of such date, rounded up to the nearest amount
of such currency as determined by the Administrative Agent from time to time.
          “Assignment and Assumption” means an assignment and assumption
agreement entered into by a Lender and an assignee (with the consent of any
party whose consent is required by Section 9.04), and accepted by the
Administrative Agent, in the form of Exhibit A or any other form approved by the
Administrative Agent.
          “Attributable Receivables Indebtedness” at any time means the
principal amount of Indebtedness which (i) if a Permitted Receivables Facility
is structured as a secured lending agreement, constitutes the principal amount
of such Indebtedness or (ii) if a Permitted Receivables Facility is structured
as a purchase agreement, would be outstanding at such time under the Permitted
Receivables Facility if the same were structured as a secured lending agreement
rather than a purchase agreement.
          “Augmenting Lender” has the meaning assigned to such term in
Section 2.20.
          “Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
          “Available Revolving Commitment” means, at any time, the excess of the
Aggregate Commitment then in effect over the aggregate Revolving Credit
Exposures of all the Lenders at such time; provided that any Lender’s Swingline
Exposure shall not be deemed to be a component of the Revolving Credit Exposure
for purposes of calculating the commitment fee under Section 2.12(a).
          “Banking Services” means each and any of the following bank services
provided to the Company or any Subsidiary by any Lender or any of its
Affiliates: (a) commercial credit cards, (b) stored value cards and (c) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).
          “Banking Services Agreement” means any agreement entered into by the
Company or any Subsidiary in connection with Banking Services.
          “Banking Services Obligations” means any and all obligations of the
Company or any Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or

3



--------------------------------------------------------------------------------



 



acquired (including all renewals, extensions and modifications thereof and
substitutions therefor) in connection with Banking Services.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Borrowers” means the Company and the Canadian Borrower.
          “Borrowing” means (a) Revolving Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect or (b) a Swingline Loan.
          “Borrowing Request” means a request by any Borrower for a Revolving
Borrowing in accordance with Section 2.03.
          “Burdensome Restrictions” means any consensual encumbrance or
restriction of the type described in clause (a) or (b) of Section 6.08.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in Chicago, Illinois and New York, New York are
authorized or required by law to remain closed; provided that, when used in
connection with a Eurocurrency Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in Agreed Currencies in the
London interbank market or the principal financial center of the country in
which payment or purchase of such Agreed Currency can be made (and, if the
Borrowings or LC Disbursements which are the subject of a borrowing, drawing,
payment, reimbursement or rate selection are denominated in euro, the term
“Business Day” shall also exclude any day on which the TARGET payment system is
not open for the settlement of payments in euro).
          “Canadian Borrower” means G&K Services Canada Inc., an Ontario
corporation.
          “Canadian Dollar Sublimit” means $30,000,000.
          “Canadian Dollars” refers to the lawful currency of Canada.
          “Canadian Prime Rate” means a rate per annum equal to the prime rate
of interest announced from time to time by JPMorgan Chase Bank, N.A. (which is
not necessarily the lowest rate charged to any customer) for loans made in
Canadian Dollars at its office in Toronto, Canada, changing when and as said
prime rate changes, and effective on the first Business Day after announcement.
          “Canadian Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in Canada.
          “Canadian Subsidiary Guarantor” means each Material Canadian
Subsidiary. The Canadian Subsidiary Guarantors on the Effective Date are
identified as such in Schedule 3.01 hereto.
          “Canadian Subsidiary Guaranty” means that certain Canadian Subsidiary
Guaranty Agreement, to be entered into pursuant to Section 5.09 on or within
thirty (30) days (or such later date as may be agreed upon by the Administrative
Agent) of any Subsidiary becoming a Canadian Subsidiary Guarantor, substantially
in the form of Exhibit G-2, to be executed by each Canadian Subsidiary
Guarantor, as amended, restated, supplemented or otherwise modified from time to
time.

4



--------------------------------------------------------------------------------



 



          “Capital Expenditures” means, without duplication, any expenditures
for any purchase or other acquisition of any asset which would be classified as
a fixed or capital asset on a consolidated balance sheet of the Company and its
Subsidiaries prepared in accordance with GAAP.
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “CDOR Rate” means, for the relevant Interest Period, the Canadian
deposit offered rate which in turn means on any day the sum of: (a) the annual
rate of interest determined with reference to the arithmetic average of the
discount rate quotations of all institutions listed in respect of the relevant
interest period for Canadian Dollar-denominated bankers’ acceptances displayed
and identified as such on the “Reuters Screen CDOR Page” as defined in the
International Swap Dealer Association, Inc. definitions, as modified and amended
from time to time, as of 10:00 a.m. Toronto local time on such day and, if such
day is not a Business Day, then on the immediately preceding Business Day (as
adjusted by the Administrative Agent after 10:00 a.m. Toronto local time to
reflect any error in the posted rate of interest or in the posted average annual
rate of interest); plus (b) 0.10% per annum; provided that if such rates are not
available on the Reuters Screen CDOR Page on any particular day, then the
Canadian deposit offered rate component of such rate on that day shall be
calculated as the cost of funds quoted by the Administrative Agent to raise
Canadian Dollars for the applicable Interest Period as of 10:00 a.m. Toronto
local time on such day for commercial loans or other extensions of credit to
businesses with credit risk comparable to that of the Company or the Canadian
Borrower, as applicable; or if such day is not a Business Day, then as quoted by
the Administrative Agent on the immediately preceding Business Day.
          “Change in Control” means (a) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company by Persons who were neither (i) nominated by the
board of directors of the Company nor (ii) appointed or approved by directors so
nominated; (c) the occurrence of a change in control, or other similar
provision, as defined in any agreement or instrument evidencing any Indebtedness
in excess of $15,000,000 (triggering a default or mandatory prepayment, which
default or mandatory prepayment has not been waived in writing); or (d) the
Company ceases to own, directly or indirectly, and Control 100% (other than
directors’ qualifying shares) of the ordinary voting and economic power of the
Canadian Borrower.
          “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender or any Issuing
Bank (or, for purposes of Section 2.15(b), by any lending office of such Lender
or by such Lender’s or such Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
          “Charges” has the meaning assigned to such term in Section 9.16.

5



--------------------------------------------------------------------------------



 



          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans
or Swingline Loans.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Co-Documentation Agent” means each of SunTrust Bank and U.S. Bank
National Association in its capacity as co-documentation agent for the credit
facility evidenced by this Agreement.
          “Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced or terminated from time to time pursuant
to Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.
          “Company” means G&K Services, Inc., a Minnesota corporation.
          “Computation Date” is defined in Section 2.04.
          “Consolidated EBITDA” means Consolidated Net Income plus, to the
extent deducted from revenues in determining Consolidated Net Income,
(i) Consolidated Interest Expense, (ii) expense for taxes paid or accrued,
(iii) depreciation, (iv) amortization, (v) non-cash charges, (vi) extraordinary,
unusual or non-recurring expenses or losses incurred other than in the ordinary
course of business, minus, to the extent included in Consolidated Net Income,
(vii) income tax credits and refunds (to the extent not netted from tax
expense), (viii) any cash payments made during such period in respect of items
described in clause (v) above subsequent to the fiscal quarter in which the
relevant non-cash charges were incurred, (ix) non-cash gains, and (x)
extraordinary, unusual or non-recurring income or gains realized other than in
the ordinary course of business, all calculated for the Company and its
Subsidiaries in accordance with GAAP on a consolidated basis. For the purposes
of calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”), (i) if at any time during such Reference
Period the Company or any Subsidiary shall have made any Material Disposition,
the Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period, and (ii) if during such
Reference Period the Company or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto as if such Material Acquisition occurred
on the first day of such Reference Period. As used in this definition, “Material
Acquisition” means any acquisition of property or series of related acquisitions
of property that (a) constitutes (i) assets comprising all or substantially all
or any significant portion of a business or operating unit of a business, or
(ii) all or substantially all of the common stock or other Equity Interests of a
Person, and (b) involves the payment of consideration by the Company and its
Subsidiaries in excess of $35,000,000; and “Material Disposition” means any
sale, transfer or disposition of property or series of related sales, transfers,
or dispositions of property that yields gross proceeds to the Company or any of
its Subsidiaries in excess of $35,000,000.
          “Consolidated Interest Expense” means, with reference to any period,
the interest expense (including without limitation interest expense under
Capital Lease Obligations that is treated as interest in accordance with GAAP)
of the Company and its Subsidiaries calculated on a consolidated

6



--------------------------------------------------------------------------------



 



basis for such period with respect to (a) all outstanding Indebtedness of the
Company and its Subsidiaries allocable to such period in accordance with GAAP
(including, without limitation, all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers acceptance financing
and net costs under interest rate Swap Agreements to the extent such net costs
are allocable to such period in accordance with GAAP) and (b) the interest
component of all Attributable Receivable Indebtedness of the Company and its
Subsidiaries for such period.
          “Consolidated Net Income” means, with reference to any period, the net
income (or loss) of the Company and its Subsidiaries calculated in accordance
with GAAP on a consolidated basis (without duplication) for such period.
          “Consolidated Net Worth” means, with respect to the Company and its
Subsidiaries as of any date of determination, shareholders’ equity of the
Company and its Subsidiaries determined on a consolidated basis in accordance
with GAAP.
          “Consolidated Total Assets” means, as of the date of any determination
thereof, total assets of the Company and its Subsidiaries calculated in
accordance with GAAP on a consolidated basis as of such date.
          “Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness of the Company and its
Subsidiaries calculated on a consolidated basis as of such time in accordance
with GAAP, (b) the aggregate amount of Indebtedness of the Company and its
Subsidiaries relating to the maximum drawing amount of all outstanding letters
of credit and bankers acceptances and (c) Indebtedness of the type referred to
in clauses (a) or (b) hereof of another Person guaranteed by the Company or any
of its Subsidiaries. For the avoidance of doubt, Consolidated Total Indebtedness
includes all Attributable Receivables Indebtedness.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Co-Syndication Agents” means Wells Fargo Bank, National Association
and Bank of America, N.A., in their capacities as co-syndication agents for the
credit facility evidenced by this Agreement.
          “Credit Event” means a Borrowing, the issuance of a Letter of Credit,
an LC Disbursement or any of the foregoing.
          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “Defaulting Lender” means any Lender, as determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit or Swingline Loans within three (3) Business
Days of the date required to be funded by it hereunder, (b) notified the
Company, the Administrative Agent, any Issuing Bank, the Swingline Lender or any
Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit,
(c) failed, within three (3) Business Days after request by the Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans, (d) otherwise failed to pay
over to the Administrative Agent or

7



--------------------------------------------------------------------------------



 



any other Lender any other amount required to be paid by it hereunder within
three (3) Business Days of the date when due, unless the subject of a good faith
dispute, or (e) (i) become or is insolvent or has a parent company that has
become or is insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment.
          “Dollar Amount” of any currency at any date means (i) the amount of
such currency if such currency is Dollars or (ii) the equivalent in Dollars of
such currency if such currency is a Foreign Currency, calculated on the basis of
the Exchange Rate for such currency, on or as of the most recent Computation
Date provided for in Section 2.04.
          “Dollars” or “$” refers to lawful money of the United States of
America.
          “Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.
          “Domestic Subsidiary Guarantor” means each Material Domestic
Subsidiary. The Domestic Subsidiary Guarantors on the Effective Date are
identified as such in Schedule 3.01 hereto.
          “Domestic Subsidiary Guaranty” means that certain Domestic Subsidiary
Guaranty Agreement dated as of the Effective Date, substantially in the form of
Exhibit G-1, executed by each Domestic Subsidiary Guarantor party thereto, as
amended, restated, supplemented or otherwise modified from time to time.
          “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
          “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.

8



--------------------------------------------------------------------------------



 



          “Equivalent Amount” of any currency with respect to any amount of
Dollars at any date means the equivalent in such currency of such amount of
Dollars, calculated on the basis of the Exchange Rate for such other currency on
the date on or as of which such amount is to be determined.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Company, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of a failure to make a minimum contribution
defined in Section 303(a) of ERISA or 412(a) of the Code that is not waived;
(c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Company or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan other than in a
“standard termination”; (f) the incurrence by the Company or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
of the Company or any of its ERISA Affiliates from any Plan or Multiemployer
Plan; or (g) the receipt by the Company or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from the Company or any ERISA Affiliate of
any notice, concerning the imposition upon the Company or any of its ERISA
Affiliates of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA.
          “EU” means the European Union.
          “euro” and/or “EUR” means the single currency of the participating
member states of the EU.
          “Eurocurrency”, when used in reference to a currency means an Agreed
Currency and when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
          “Eurocurrency Payment Office” of the Administrative Agent means, for
each Foreign Currency, the office, branch, affiliate or correspondent bank of
the Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.
          “Event of Default” has the meaning assigned to such term in
Article VII.
          “Exchange Rate” means, on any day, with respect to any Foreign
Currency, the rate at which such Foreign Currency may be exchanged into Dollars,
as set forth at approximately 11:00 a.m., Local Time, on such date on the
Reuters World Currency Page for such Foreign Currency. In the event that such
rate does not appear on any Reuters World Currency Page, the Exchange Rate with
respect to such Foreign Currency shall be determined by reference to such other
publicly available service for displaying exchange rates as may be reasonably
selected by the Administrative Agent or, in the event no such service is
selected, such Exchange Rate shall instead be calculated on the basis of the
arithmetical mean of the buy and sell spot rates of exchange of the
Administrative Agent for such Foreign Currency on the London market at
11:00 a.m., Local Time, on such date for the purchase of Dollars with such
Foreign

9



--------------------------------------------------------------------------------



 



Currency, for delivery two Business Days later; provided, that if at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with the Company, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.
          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Company or the Canadian Borrower hereunder,
(a) income or franchise taxes imposed on (or measured by) its net income by the
United States of America, or by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction (or any political subdivision thereof) in which the Company or the
Canadian Borrower is located and (c) in the case of a Foreign Lender (other than
an assignee pursuant to a request by the Company under Section 2.19(b)), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure to comply
with Section 2.17(e), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from any Borrower with
respect to such withholding tax pursuant to Section 2.17(a).
          “Existing Credit Agreement” means that certain Amended and Restated
Credit Agreement, dated as of August 31, 2005, by and among the Company, the
Canadian Borrower, the financial institutions from time to time parties thereto
as lenders, and JPMorgan Chase Bank, N.A., as administrative agent, as the same
may have been amended, restated, supplemented or otherwise modified from time to
time.
          “Existing Letters of Credit” is defined in Section 2.06(a).
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Company.
          “Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Company and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).
          “Foreign Currencies” means Agreed Currencies other than Dollars.
          “Foreign Currency LC Exposure” means, at any time, the sum of (a) the
Dollar Amount of the aggregate undrawn and unexpired amount of all outstanding
Foreign Currency Letters of Credit at such time plus (b) the aggregate principal
Dollar Amount of all LC Disbursements in respect of Foreign Currency Letters of
Credit that have not yet been reimbursed at such time.

10



--------------------------------------------------------------------------------



 



          “Foreign Currency Letter of Credit” means a Letter of Credit
denominated in a Foreign Currency.
          “Foreign Currency Sublimit” means $25,000,000.
          “Foreign Lender” means (i) with respect to the Company, any Lender
that is organized under the laws of a jurisdiction other than that in which the
Company is located, and (ii) with respect to the Canadian Borrower, any Lender
that is organized under the laws of a jurisdiction other than that in which the
Canadian Borrower is located. For purposes of this definition, the United States
of America, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction, and Canada and each province and territory
thereof shall be deemed to constitute a single jurisdiction.
          “Foreign Subsidiary” means any Subsidiary which is not a Domestic
Subsidiary.
          “GAAP” means generally accepted accounting principles in the United
States of America.
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.
          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
          “Hostile Acquisition” means (a) the acquisition of the Equity
Interests of a Person through a tender offer or similar solicitation of the
owners of such Equity Interests which has not been approved (prior to such
acquisition) by the board of directors (or any other applicable governing body)
of such Person or by similar action if such Person is not a corporation and
(b) any such acquisition as to which such approval has been withdrawn.
          “Increasing Lender” has the meaning assigned to such term in
Section 2.20.
          “Incremental Term Loan” has the meaning assigned to such term in
Section 2.20.

11



--------------------------------------------------------------------------------



 



          “Incremental Term Loan Amendment” has the meaning assigned to such
term in Section 2.20.
          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business that are not more
than 180 days past due), (f) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed, (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers
acceptances, (k) all Attributable Receivables Indebtedness of such Person and
(l) all obligations of such Person under Sale and Leaseback Transactions. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor. The
amount of Indebtedness incurred by any Person in connection with any Guarantee
by such Person shall be deemed to be an amount equal to (i) the stated amount of
such Guarantee, (ii) the stated amount of the primary obligation in respect of
which such Guarantee is made if such Guarantee does not set forth a stated
amount, or (iii) such Person’s reasonably anticipated liability in respect of
such Guarantee as determined by the Company and approved by the Administrative
Agent if neither such Guarantee nor such primary obligation sets forth a stated
amount.
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Information Memorandum” means the Confidential Information Memorandum
dated June 2009 relating to the Company and the Transactions.
          “Interest Coverage Ratio” has the meaning assigned to such term in
Section 6.12(b).
          “Interest Election Request” means a request by the applicable Borrower
to convert or continue a Revolving Borrowing in accordance with Section 2.08.
          “Interest Payment Date” means (a) with respect to any ABR Loan (other
than a Swingline Loan), the last day of each March, June, September and December
and the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.
          “Interest Period” means with respect to any Eurocurrency Borrowing,
the period commencing on the date of such Borrowing and ending either (x) one
week or two weeks thereafter or (y) on the numerically corresponding day in the
calendar month that is one, two, three or six months thereafter, in each case,
as the applicable Borrower (or the Company on behalf of the applicable Borrower)
may elect; provided, that (i) if any Interest Period would end on a day other
than a Business

12



--------------------------------------------------------------------------------



 



Day, such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of a Eurocurrency Borrowing only, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) if the Interest
Period elected by the applicable Borrower (or the Company on behalf of the
applicable Borrower) is for a term other than one week or two weeks, any
Interest Period pertaining to a Eurocurrency Borrowing that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.
          “Issuing Banks” means JPMorgan Chase Bank, N.A. and Wells Fargo Bank,
National Association, in their capacities as the issuers of Letters of Credit
hereunder, and their respective successors in such capacity as provided in
Section 2.06(i). Either Issuing Bank may, in its respective discretion, arrange
for one or more Letters of Credit to be issued by any of its respective
Affiliates, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.
          “Lead Arrangers” means J.P. Morgan Securities Inc., Wells Fargo Bank,
National Association and Banc of America Securities LLC, in their capacities as
joint lead arrangers and joint bookrunners for the credit facility evidenced by
this Agreement.
          “LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).
          “LC Disbursement” means a payment made by any Issuing Bank pursuant to
a Letter of Credit.
          “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
Dollar Amount of all outstanding Letters of Credit at such time plus (b) the
aggregate Dollar Amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Company at such time. The LC Exposure of any
Lender at any time shall be its Applicable Percentage of the total LC Exposure
at such time.
          “Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a Lender hereunder pursuant to Section 2.20 or
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender.
          “Letter of Credit” means any Existing Letter of Credit or any letter
of credit issued pursuant to this Agreement.
          “Leverage Ratio” has the meaning assigned to such term in
Section 6.12(a).
          “LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate appearing on, in the case of Dollars, Reuters Screen
LIBOR01 Page and, in the case of any Foreign Currency, the appropriate page of
such service which displays British Bankers Association Interest Settlement
Rates for deposits in such Foreign Currency (or, in each case, on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
deposits in the relevant Agreed Currency in the London interbank market) at
approximately 11:00 a.m.,

13



--------------------------------------------------------------------------------



 



London time, two (2) Business Days prior to (or, in the case of Loans
denominated in Pounds Sterling, on the day of) the commencement of such Interest
Period, as the rate for deposits in the relevant Agreed Currency with a maturity
comparable to such Interest Period. In the event that such rate is not available
at such time for any reason, then the “LIBO Rate” with respect to such
Eurocurrency Borrowing for such Interest Period shall be the rate at which
deposits in the relevant Agreed Currency in an Equivalent Amount of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period.
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
          “Loan Documents” means this Agreement, the Subsidiary Guaranties, any
promissory notes executed and delivered pursuant to Section 2.10(e) and any and
all other instruments and documents executed and delivered in connection with
any of the foregoing. Any reference in the Agreement or any other Loan Document
to a Loan Document shall include all appendices, exhibits or schedules thereto,
and all amendments, restatements, supplements or other modifications thereto,
and shall refer to the Agreement or such Loan Document as the same may be in
effect at any and all times such reference becomes operative.
          “Loan Parties” means, collectively, the Borrowers and the Subsidiary
Guarantors.
          “Loans” means the loans made by the Lenders to the Borrowers pursuant
to this Agreement.
          “Local Time” means (i) New York City time in the case of a Loan,
Borrowing or LC Disbursement denominated in Dollars to, or for the account of,
the Company and (ii) local time at the place of the relevant Loan, Borrowing or
LC Disbursement (or such earlier local time as is necessary for the relevant
funds to be received and transferred to the Administrative Agent for same day
value on the date the relevant reimbursement obligation is due) in the case of a
Loan, Borrowing or LC Disbursement which is denominated in a Foreign Currency or
which is to, or for the account of, the Canadian Borrower.
          “Mandatory Cost” is described in Schedule 2.02.
          “Material Adverse Effect” means a material adverse effect on (a) the
properties, business, prospects, operations or condition (financial or
otherwise) of the Company and the Subsidiaries taken as a whole or (b) the
ability of the Company or any of the Subsidiaries to perform its obligations
under the Loan Documents.
          “Material Canadian Subsidiary” means any direct or indirect Canadian
Subsidiary that is a Material Subsidiary.
          “Material Contracts” means any contract or other agreement, written or
oral, of the Borrower or any Subsidiary (a) evidencing any Material Indebtedness
or (b) the failure to comply with which could reasonably be expected to have a
material adverse effect on the properties, business,

14



--------------------------------------------------------------------------------



 



prospects, operations or condition (financial or otherwise) of the Company and
the Subsidiaries taken as a whole.
          “Material Domestic Subsidiary” means any direct or indirect Domestic
Subsidiary that is a Material Subsidiary.
          “Material Indebtedness” means any Indebtedness (other than the Loans
and Letters of Credit), or obligations in respect of one or more Swap
Agreements, of any one or more of the Company and its Subsidiaries involving
monetary liability of or to any such Person in an amount in excess of
$20,000,000 per annum. For purposes of determining Material Indebtedness, the
“monetary liability” of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
          “Material Subsidiary” means each Subsidiary, other than a Receivables
Entity, (i) which, as of the most recent fiscal quarter of the Company, for the
period of four consecutive fiscal quarters then ended, for which financial
statements have been delivered pursuant to Section 5.01, contributed greater
than or equal to ten percent (10%) of the Company’s Consolidated EBITDA for such
period or (ii) which contributed greater than or equal to ten percent (10%) of
the Company’s Consolidated Total Assets as of such date; provided that, if at
any time the aggregate amount of the Company’s Consolidated EBITDA or Company’s
Consolidated Total Assets attributable to Subsidiaries that are not Subsidiary
Guarantors exceeds twenty percent (20%) of the Company’s Consolidated EBITDA for
any such period or twenty percent (20%) of the Company’s Consolidated Total
Assets as of the end of any such fiscal quarter, the Company (or, in the event
the Company has failed to do so within ten days, the Administrative Agent) shall
designate sufficient Subsidiaries as “Material Subsidiaries” to eliminate such
excess, and such designated Subsidiaries shall for all purposes of this
Agreement constitute Material Subsidiaries.
          “Maturity Date” means July 1, 2012.
          “Maximum Rate” has the meaning assigned to such term in Section 9.16.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Obligations” means all unpaid principal of and accrued and unpaid
interest on the Loans, all LC Exposure, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations and indebtedness
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Company
and its Subsidiaries to any of the Lenders, the Administrative Agent, any of the
Issuing Banks or any indemnified party, individually or collectively, existing
on the Effective Date or arising thereafter, direct or indirect, joint or
several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Credit Agreement or any of the other
Loan Documents or to the Lenders or any of their Affiliates under any Swap
Agreement or any Banking Services Agreement or in respect of any of the Loans
made or reimbursement or other obligations incurred or any of the Letters of
Credit or other instruments at any time evidencing any thereof.
          “Original Currency” has the meaning assigned to such term in
Section 2.18(a).

15



--------------------------------------------------------------------------------



 



          “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies
(including, without limitation, any penalties and interest arising therefrom or
with respect thereto) arising from any payment made hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.
          “Overnight Foreign Currency Rate” means, for any amount payable in a
Foreign Currency, the rate of interest per annum as determined by the
Administrative Agent at which overnight or weekend deposits in the relevant
currency (or if such amount due remains unpaid for more than three (3) Business
Days, then for such other period of time as the Administrative Agent may elect)
for delivery in immediately available and freely transferable funds would be
offered by the Administrative Agent to major banks in the interbank market upon
request of such major banks for the relevant currency as determined above and in
an amount comparable to the unpaid principal amount of the related Credit Event,
plus any taxes, levies, imposts, duties, deductions, charges or withholdings
imposed upon, or charged to, the Administrative Agent by any relevant
correspondent bank in respect of such amount in such relevant currency.
          “Participant” has the meaning set forth in Section 9.04.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Permitted Acquisition” means any acquisition (whether by purchase,
merger, consolidation or otherwise but excluding in any event a Hostile
Acquisition) or series of related acquisitions by the Company or any Subsidiary
of (i) all or substantially all the assets of or (ii) all or substantially all
the Equity Interests in, a Person or division or line of business of a Person,
if, at the time of and immediately after giving effect thereto, (a) no Default
has occurred and is continuing or would arise after giving effect thereto,
(b) such Person or division or line of business is engaged in the same or a
similar line of business as the Company and the Subsidiaries or business
reasonably related thereto, (c) all actions required to be taken with respect to
such acquired or newly formed Subsidiary under Section 5.09 shall have been
taken, (d) the Company and the Subsidiaries are in compliance, on a pro forma
basis reasonably acceptable to the Administrative Agent after giving effect to
such acquisition (but without giving effect to any synergies or cost savings),
with the covenants contained in Section 6.12 recomputed as of the last day of
the most recently ended fiscal quarter of the Company for which financial
statements are available, as if such acquisition (and any related incurrence or
repayment of Indebtedness, with any new Indebtedness being deemed to be
amortized over the applicable testing period in accordance with its terms) had
occurred on the first day of each relevant period for testing such compliance
and, if the aggregate consideration paid in respect of such acquisition exceeds
$35,000,000, the Company shall have delivered to the Administrative Agent a
certificate of a Financial Officer of the Company to such effect, together with
all relevant financial information, statements and projections reasonably
requested by the Administrative Agent, (e) in the case of an acquisition or
merger involving the Company or a Subsidiary, the Company or such Subsidiary is
the surviving entity of such merger and/or consolidation; provided, that a
Subsidiary may merge into another Person and such Person may be the survivor
thereof if such Person becomes a Subsidiary immediately after giving effect to
such merger and, if required hereunder, a Subsidiary Guarantor, and (f) the
Company shall be in compliance (on a pro forma basis reasonably acceptable to
the Administrative Agent) with the covenants contained in Section 6.12.
          “Permitted Encumbrances” means:
          (a) Liens imposed by law for taxes, utilities, assessments or other
governmental charges or levies, in each case, that are not yet due or are being
contested in compliance with Section 5.04;

16



--------------------------------------------------------------------------------



 



          (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than thirty (30) days or
are being contested in compliance with Section 5.04;
          (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
          (d) deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
          (e) judgment liens in respect of judgments that do not constitute an
Event of Default under clause (n) of Article VII;
          (f) easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Company or any Subsidiary;
          (g) any interest or title of a lessor, sublessor, or licensor under
any operating lease or license agreement entered into in the ordinary course of
business and not interfering in any material respect with the rights, benefits
or privileges of such lease or licensing agreement, as the case may be;
          (h) Liens in favor of payor financial institutions having a right of
setoff, revocation, refund or chargeback with respect to funds or instruments of
the Company or any Subsidiary on deposit with or in possession of such financial
institution;
          (i) the filing of any UCC financing statement solely as a
precautionary measure in connection with any lease transaction otherwise
permitted hereunder in which the Company or any Subsidiary is the lessee; and
          (j) Liens on cash deposited into escrow accounts to secure
indemnification obligations with respect to any asset sales permitted by clause
(iii) of Section 6.03(a);
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
          “Permitted Investments” means:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
     (b) investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;
     (c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any

17



--------------------------------------------------------------------------------



 



commercial bank organized under the laws of the United States of America or any
State thereof which has a combined capital and surplus and undivided profits of
not less than $500,000,000;
     (d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause
(c) above; and
     (e) money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.
          “Permitted Receivables Facility” means the receivables facility or
facilities created under the Permitted Receivables Facility Documents, providing
for the sale or pledge by the Company and/or one or more other Receivables
Sellers of Permitted Receivables Facility Assets (thereby providing financing to
the Company and the Receivables Sellers) to the Receivables Entity (either
directly or through another Receivables Seller), which in turn shall sell or
pledge interests in the respective Permitted Receivables Facility Assets to
third-party investors pursuant to the Permitted Receivables Facility Documents
(with the Receivables Entity permitted to issue investor certificates, purchased
interest certificates or other similar documentation evidencing interests in the
Permitted Receivables Facility Assets) in return for the cash used by the
Receivables Entity to purchase the Permitted Receivables Facility Assets from
the Company and/or the respective Receivables Sellers, in each case as more
fully set forth in the Permitted Receivables Facility Documents.
          “Permitted Receivables Facility Assets” means (i) Receivables (whether
now existing or arising in the future) of the Company and its Subsidiaries which
are transferred or pledged to the Receivables Entity pursuant to the Permitted
Receivables Facility and any related Permitted Receivables Related Assets which
are also so transferred or pledged to the Receivables Entity and all proceeds
thereof and (ii) loans to the Company and its Subsidiaries secured by
Receivables (whether now existing or arising in the future) and any Permitted
Receivables Related Assets of the Company and its Subsidiaries which are made
pursuant to the Permitted Receivables Facility.
          “Permitted Receivables Facility Documents” means each of the documents
and agreements entered into in connection with the Permitted Receivables
Facility, including all documents and agreements relating to the issuance,
funding and/or purchase of certificates and purchased interests, all of which
documents and agreements shall be in form and substance reasonably satisfactory
to the Administrative Agent, in each case as such documents and agreements may
be amended, modified, supplemented, refinanced or replaced from time to time so
long as (i) any such amendments, modifications, supplements, refinancings or
replacements do not impose any conditions or requirements on the Company or any
of its Subsidiaries that are more restrictive in any material respect than those
in existence immediately prior to any such amendment, modification, supplement,
refinancing or replacement, (ii) any such amendments, modifications,
supplements, refinancings or replacements are not adverse in any way to the
interests of the Lenders and (iii) any such amendments, modifications,
supplements, refinancings or replacements are otherwise in form and substance
reasonably satisfactory to the Administrative Agent. As of the Effective Date,
for purposes of this definition, that certain Amended and Restated Loan
Agreement, dated as of October 1, 2008, by and among G&K Receivables Corp., the
Company, Three Pillars Funding LLC and Suntrust Robinson Humphrey, Inc., and all
other documents and agreements entered into in connection therewith and in
effect on the Effective Date relating to the Company’s receivables facility,
are, in each case, in form and substance satisfactory to the Administrative
Agent.

18



--------------------------------------------------------------------------------



 



          “Permitted Receivables Related Assets” means any other assets that are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to Receivables and any collections or proceeds of
any of the foregoing.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Company or any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
          “Pounds Sterling” means the lawful currency of the United Kingdom.
          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at
its principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
          “Quoted Swingline Rate” means a rate to be agreed upon from time to
time by the Swingline Lender and the Company.
          “Quoted Swingline Rate Loan” means any Swingline Loan bearing interest
at a rate based upon the Quoted Swingline Rate.
          “Receivables” means all accounts receivable (including, without
limitation, all rights to payment created by or arising from sales of goods,
leases of goods or the rendition of services rendered no matter how evidenced
whether or not earned by performance).
          “Receivables Entity” means a wholly-owned Subsidiary of the Company
which engages in no activities other than in connection with the financing of
accounts receivable of the Receivables Sellers and which is designated (as
provided below) as the “Receivables Entity” (a) no portion of the Indebtedness
or any other obligations (contingent or otherwise) of which (i) is guaranteed by
the Company or any other Subsidiary of the Company (excluding guarantees of
obligations (other than the principal of, and interest on, Indebtedness)
pursuant to Standard Securitization Undertakings), (ii) is recourse to or
obligates the Company or any other Subsidiary of the Company in any way (other
than pursuant to Standard Securitization Undertakings) or (iii) subjects any
property or asset of the Company or any other Subsidiary of the Company,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings, (b) with which
neither the Company nor any of its Subsidiaries has any contract, agreement,
arrangement or understanding (other than pursuant to the Permitted Receivables
Facility Documents (including with respect to fees payable in the ordinary
course of business in connection with the servicing of accounts receivable and
related assets)) on terms less favorable to the Company or such Subsidiary than
those that might be obtained at the time from Persons that are not Affiliates of
the Company, and (c) to which neither the Company nor any other Subsidiary of
the Company has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results.
Any such designation shall be evidenced to the Administrative Agent by filing
with the Administrative Agent an officer’s certificate of the Company certifying
that, to the best of such officer’s knowledge and belief after consultation with
counsel, such designation complied with the foregoing conditions.

19



--------------------------------------------------------------------------------



 



          “Receivables Sellers” means the Company and those Subsidiary
Guarantors that are from time to time party to the Permitted Receivables
Facility Documents.
          “Register” has the meaning set forth in Section 9.04.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures and unused Commitments representing not less than 51% of the sum of
the total Revolving Credit Exposures and unused Commitments at such time.
          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
the Company or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Company or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Company or
any Subsidiary.
          “Restricted Payment Limitations” means, during any fiscal year of the
Company, that the Company shall not make Restricted Payments during such fiscal
year which, in the aggregate, exceed the following amounts when the Leverage
Ratio falls within the following levels during such fiscal year; provided, that
(i) if the Company makes Restricted Payments during a portion of a fiscal year
when the Leverage Ratio is less than that in effect during a subsequent portion
of such fiscal year, and such Restricted Payments made during the earlier
portion of such fiscal year exceed what would be permitted during the subsequent
portion of such fiscal year, then the Company shall not be permitted to make any
further Restricted Payments during such fiscal year until the applicable
Leverage Ratio allows for them to be made, (ii) in determining whether
Restricted Payments may be made at any time pursuant to this definition, the
Leverage Ratio as of the most recently ended fiscal quarter of the Company
(after giving pro forma effect to such Restricted Payments) shall be used, and
(iii) the Restricted Payment Limitations shall be re-determined each fiscal year
without giving effect to any previous fiscal year’s Restricted Payment
Limitations. By way of example only, if the Leverage Ratio is 1.50 to 1.00 for
the period ending March 27, 2010, and the Company makes $120,000,000 of
Restricted Payments during such period (to the extent otherwise permitted), then
the Company would not be entitled to make any further Restricted Payments during
the Company’s 2010 fiscal year unless the Leverage Ratio continued to be less
than 2.50 to 1.00, but could potentially make further Restricted Payments during
the Company’s 2011 fiscal year based on the Leverage Ratio then in effect.

              Aggregate Amount of Permitted Leverage Ratio   Restricted Payments
(Per Fiscal Year)
< 2.50 to 1.00
  No limitation
> 2.50 to 1.00 and < 3.00 to 1.00
  $ 100,000,000  
> 3.00 to 1.00
  $ 35,000,000  

20



--------------------------------------------------------------------------------



 



          “Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans and its LC Exposure and Swingline Exposure at such time.
          “Revolving Loan” means a Loan made pursuant to Section 2.01.
          “S&P” means Standard & Poor’s.
          “Sale and Leaseback Transaction” means any sale or other transfer of
any property or asset by any Person with the intent to lease such property or
asset as lessee.
          “Standard Securitization Undertakings” means representations,
warranties, covenants and indemnities entered into by the Company or any
Subsidiary thereof in connection with the Permitted Receivables Facility which
are reasonably customary in an accounts receivable financing transaction.
          “Statutory Reserve Rate” means, with respect to any currency, a
fraction (expressed as a decimal), the numerator of which is the number one and
the denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Services
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in such
currency, expressed in the case of each such requirement as a decimal. Such
reserve, liquid asset, fees or similar requirements shall, in the case of Dollar
denominated Loans, include those imposed pursuant to Regulation D of the Board.
Eurocurrency Loans shall be deemed to be subject to such reserve, liquid asset,
fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, including Regulation D of the
Board. The Statutory Reserve Rate shall be adjusted automatically on and as of
the effective date of any change in any reserve, liquid asset or similar
requirement.
          “Subordinated Indebtedness” means any Indebtedness of the Company or
any Subsidiary the payment of which is subordinated to payment of the
obligations under the Loan Documents.
          “Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.
          “subsidiary” means, as to any Person, any corporation, partnership,
limited liability company or other entity of which more than fifty percent (50%)
of the outstanding capital stock or other ownership interests having ordinary
voting power to elect a majority of the board of directors or other managers of
such corporation, partnership, limited liability company or other entity is at
the time owned by or the management is otherwise controlled by such Person
(irrespective of whether, at the time, capital stock or other ownership
interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency).
          “Subsidiary” means any subsidiary of the Company.
          “Subsidiary Guaranties” means, collectively, the Domestic Subsidiary
Guaranty and the Canadian Subsidiary Guaranty.

21



--------------------------------------------------------------------------------



 



          “Subsidiary Guarantor” means a Domestic Subsidiary Guarantor or a
Canadian Subsidiary Guarantor, as applicable.
          “Swap Agreement” means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Company or the Subsidiaries shall be a Swap Agreement.
          “Swap Obligations” means any and all obligations of the Company or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction.
          “Swingline Exposure” means, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Exposure
of any Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.
          “Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as
lender of Swingline Loans hereunder.
          “Swingline Loan” means a Loan made pursuant to Section 2.05.
          “TARGET” means the Trans-European Automated Real-time Gross Settlement
Express Transfer (TARGET) payment system (or, if such payment system ceases to
be operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings (including, without limitation, any
penalties and interest arising therefrom or with respect thereto) imposed by any
Governmental Authority.
          “Transactions” means the execution, delivery and performance by the
Loan Parties of this Agreement and the other Loan Documents, the borrowing of
Loans and other credit extensions, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
          SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Revolving Loan”). Borrowings also

22



--------------------------------------------------------------------------------



 



may be classified and referred to by Class (e.g., a “Revolving Borrowing”) or by
Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Eurocurrency Revolving Borrowing”).
          SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
          SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Company notifies the Administrative Agent that the Company requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Company
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Statement of Financial Accounting Standards 159 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Company or any Subsidiary at “fair value”, as
defined therein.
ARTICLE II
The Credits
          SECTION 2.01. Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans to the Company in
Agreed Currencies and to the Canadian Borrower in Canadian Dollars, in each
case, from time to time during the Availability Period in an aggregate principal
amount that will not result in (in each case, subject to Sections 2.04 and
2.11(b)) (a) the Dollar Amount of such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment, (b) the sum of the Dollar Amount of the
total Revolving Credit Exposures exceeding the Aggregate Commitment, (c) the
Dollar Amount of the sum of the total outstanding Revolving Loans made to the
Company plus the LC Exposure with respect to the Company, in each case,
denominated in Foreign Currencies, exceeding the Foreign Currency Sublimit, or
(d) the Dollar Amount of the sum of the total outstanding Revolving Loans made
to the Canadian Borrower plus the LC Exposure with respect to the

23



--------------------------------------------------------------------------------



 



Canadian Borrower, exceeding the Canadian Dollar Sublimit. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Revolving Loans.
          SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan (other
than a Swingline Loan) shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05.
          (b) Subject to Section 2.14, each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the Company, on behalf
of itself or the Canadian Borrower, may request in accordance herewith; provided
that each ABR Loan shall only be made in Dollars or Canadian Dollars. Each
Swingline Loan shall be an ABR Loan or a Quoted Swingline Rate Loan, as the
Company may request in accordance herewith. Each Lender at its option may make
any Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan (and in the case of an Affiliate, the provisions
of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same
extent as to such Lender); provided that any exercise of such option shall not
affect the obligation of the relevant Borrower to repay such Loan in accordance
with the terms of this Agreement.
          (c) At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $1,000,000 (or the Approximate
Equivalent Amount of each such amount if such Borrowing is denominated in a
Foreign Currency). At the time that each ABR Revolving Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $100,000; provided that an ABR Revolving Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
Aggregate Commitment or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Each Swingline Loan shall be in
an amount that is an integral multiple of $100,000 and not less than $100,000.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of eight
(8) Eurocurrency Revolving Borrowings outstanding.
          (d) Notwithstanding any other provision of this Agreement, no Borrower
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested with respect thereto would end after the
Maturity Date.
          SECTION 2.03. Requests for Revolving Borrowings. To request a
Revolving Borrowing, the Company, on behalf of itself or the Canadian Borrower,
shall notify the Administrative Agent of such request (a) by telephone in the
case of a Eurocurrency Borrowing, not later than 12:00 noon, Local Time, three
(3) Business Days (in the case of a Eurocurrency Borrowing denominated in
Dollars or Canadian Dollars) or by irrevocable written notice (via a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Company, on behalf of itself or the Canadian Borrower) not later than four
(4) Business Days (in the case of a Eurocurrency Borrowing denominated in a
Foreign Currency (other than Canadian Dollars)), in each case, before the date
of the proposed Borrowing or (b) by telephone in the case of an ABR Borrowing,
not later than 12:00 noon, New York City time, one (1) Business Day before the
date of the proposed Borrowing; provided that any such notice of an ABR
Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e) may be given not later than 11:00 a.m., New York
City time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be

24



--------------------------------------------------------------------------------



 



confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the Company, on behalf of itself or the Canadian Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
     (iv) in the case of a Eurocurrency Borrowing, the Agreed Currency (if such
Borrowing is for the Company) and initial Interest Period to be applicable
thereto, which shall be a period contemplated by the definition of the term
“Interest Period”; and
     (v) the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.07.
If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars or Canadian Dollars, the requested
Revolving Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Revolving Borrowing, then
the relevant Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
          SECTION 2.04. Determination of Dollar Amounts. The Administrative
Agent will determine the Dollar Amount of:
          (a) each Eurocurrency Borrowing as of the date three (3) Business Days
prior to the date of such Borrowing or, if applicable, the date of
conversion/continuation of any Borrowing as a Eurocurrency Borrowing,
          (b) the LC Exposure as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit, and
          (c) all outstanding Credit Events on and as of the last Business Day
of each calendar quarter and, during the continuation of an Event of Default, on
any other Business Day elected by the Administrative Agent in its discretion or
upon instruction by the Required Lenders.
Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.
          SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions
set forth herein, the Swingline Lender agrees to make Swingline Loans in Dollars
to the Company from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $25,000,000
or (ii) the Dollar Amount of the total Revolving Credit Exposures exceeding the
Aggregate Commitment; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an

25



--------------------------------------------------------------------------------



 



outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Company may borrow, prepay and reborrow
Swingline Loans.
          (b) To request a Swingline Loan, the Company shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 1:00 p.m., New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day), whether such Swingline Loan shall be an ABR
Loan or Quoted Swingline Rate Loan, and the amount of the requested Swingline
Loan. The Administrative Agent will promptly advise the Swingline Lender of any
such notice received from the Company. The Swingline Lender shall make each
Swingline Loan available to the Company by means of a credit to the general
deposit account of the Company with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the applicable Issuing Bank) by
3:00 p.m., New York City time, on the requested date of such Swingline Loan.
          (c) The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Loans outstanding. Such notice shall
specify the aggregate amount of Swingline Loans in which Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify the Company of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Company (or other party on
behalf of the Company) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Company for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Company of any default in the payment thereof.
          SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Company, on behalf of itself or the Canadian
Borrower, may request the issuance of Letters of Credit (x) denominated in
Agreed Currencies, with respect to Letters of Credit issued for the account of
the Company, or (y) denominated in Canadian Dollars, with respect to Letters of
Credit issued for the account of the Canadian Borrower, in each case, in a form
reasonably acceptable to the Administrative Agent and the applicable Issuing
Bank, at any time and from time to time during the Availability Period. In the
event of any inconsistency between the terms and conditions of this

26



--------------------------------------------------------------------------------



 



Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Company to, or entered into by
either Borrower with, any Issuing Bank relating to any Letter of Credit, the
terms and conditions of this Agreement shall control. The letters of credit
identified on Schedule 2.06 (the “Existing Letters of Credit”) shall be deemed
to be “Letters of Credit” issued on the Effective Date for all purposes of the
Loan Documents.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Company shall, on
behalf of itself or the Canadian Borrower, hand deliver or telecopy (or transmit
by electronic communication, if arrangements for doing so have been approved by
the applicable Issuing Bank) to the Issuing Banks and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the Agreed Currency applicable thereto (if such Letter of Credit is for
the account of the Company), the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend, renew or extend
such Letter of Credit. If requested by any Issuing Bank, the Company, on behalf
of itself or the Canadian Borrower, also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit, the Borrower for whose account such Letter of Credit is being
or was issued shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension (i) subject to
Sections 2.04 and 2.11(b), the Dollar Amount of the LC Exposure shall not exceed
$50,000,000, (ii) subject to Sections 2.04 and 2.11(b), the sum of the Dollar
Amount of the total Revolving Credit Exposures shall not exceed the Aggregate
Commitment, (iii) subject to Sections 2.04 and 2.11(b), with respect to any
Letter of Credit issued or being issued for the account of the Company, the
Dollar Amount of the sum of the total outstanding Revolving Loans made to the
Company plus the LC Exposure with respect to the Company, in each case
denominated in Foreign Currencies, shall not exceed the Foreign Currency
Sublimit, and (iv) subject to Sections 2.04 and 2.11(b), with respect to any
Letter of Credit issued or being issued for the account of the Canadian
Borrower, the Dollar Amount of the sum of the total outstanding Revolving Loans
made to the Canadian Borrower plus the LC Exposure with respect to the Canadian
Borrower shall not exceed the Canadian Dollar Sublimit.
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the Maturity Date. Any Letter of Credit
with a one-year tenor may provide for the automatic renewal thereof for
additional one-year periods so long as the final expiry date of such Letter of
Credit occurs on or prior to the date that is five (5) Business Days prior to
the Maturity Date.
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of any Issuing Bank or the Lenders, each Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from each Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate Dollar Amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the applicable Issuing Bank, such Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the applicable Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the
applicable Borrower for any reason. Each Lender acknowledges and agrees

27



--------------------------------------------------------------------------------



 



that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.
          (e) Reimbursement. If any Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower for whose account such Letter of
Credit was issued shall reimburse such LC Disbursement by paying to the
Administrative Agent in Dollars the Dollar Amount equal to such LC Disbursement,
calculated as of the date such Issuing Bank made such LC Disbursement (or if
such Issuing Bank shall so elect in its sole discretion by notice to the
Company, on behalf of itself or the Canadian Borrower, in such other Agreed
Currency which was paid by such Issuing Bank pursuant to such LC Disbursement in
an amount equal to such LC Disbursement) not later than 1:00 p.m., Local Time,
on the date that such LC Disbursement is made, if the Company, on behalf of
itself or the Canadian Borrower, shall have received notice of such LC
Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such notice
has not been received by the Company, on behalf of itself or the Canadian
Borrower, prior to such time on such date, then not later than 1:00 p.m., Local
Time, on (i) the Business Day that the Company, on behalf of itself or the
Canadian Borrower, receives such notice, if such notice is received prior to
10:00 a.m., Local Time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Company, on behalf of itself or the
Canadian Borrower, receives such notice, if such notice is not received prior to
such time on the day of receipt; provided that, if such LC Disbursement is not
less than the Dollar Amount of $1,000,000, the Company may, on behalf of itself
or the Canadian Borrower, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.05 that such payment be
financed with an ABR Revolving Borrowing or Swingline Loan (if such LC
Disbursement relates to a Letter of Credit issued for the account of the
Company) in an equivalent Dollar Amount of such LC Disbursement and, to the
extent so financed, the applicable Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting ABR Revolving Borrowing or, if
applicable, Swingline Loan. If the applicable Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the such Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from such Borrower, in
the same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the applicable Issuing Bank the amounts so received by it from the Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
applicable Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse any Issuing
Bank, then to such Lenders and such Issuing Bank as their interests may appear.
Any payment made by a Lender pursuant to this paragraph to reimburse an Issuing
Bank for any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the applicable Borrower of its obligation to reimburse such LC
Disbursement. If the applicable Borrower’s reimbursement of, or obligation to
reimburse, any amounts in any Foreign Currency would subject the Administrative
Agent, any Issuing Bank or any Lender to any stamp duty, ad valorem charge or
similar tax that would not be payable if such reimbursement were made or
required to be made in Dollars, the applicable Borrower shall, at its option,
either (x) pay the amount of any such tax requested by the Administrative Agent,
such Issuing Bank or the relevant Lender or (y) reimburse each LC Disbursement
made in such Foreign Currency in Dollars, in an amount equal to the Equivalent
Amount, calculated using the applicable exchange rates, on the date such LC
Disbursement is made, of such LC Disbursement.

28



--------------------------------------------------------------------------------



 



          (f) Obligations Absolute. The Borrowers obligations to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Banks, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Banks; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the applicable Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrowers to the extent permitted by applicable law)
suffered by the applicable Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of any Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank that issued such Letter
of Credit may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.
          (g) Disbursement Procedures. Each Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit that it issued. Any Issuing Bank
receiving such documents shall promptly notify the Administrative Agent and the
Company, on behalf of itself or the Canadian Borrower, by telephone (confirmed
by telecopy) of such demand for payment and whether such Issuing Bank has made
or will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the applicable Borrower of its
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such LC Disbursement.
          (h) Interim Interest. If any Issuing Bank shall make any LC
Disbursement, then, unless the applicable Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the applicable Borrower
reimburses such LC Disbursement, at the rate per annum then applicable to ABR
Revolving Loans (or in the case such LC Disbursement is denominated in a Foreign
Currency (other than Canadian Dollars), at the Overnight Foreign Currency Rate
for such Agreed Currency plus the then effective Applicable Rate with respect to
Eurocurrency Revolving Loans); provided that, if the applicable Borrower fails
to reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.13(c) shall apply.

29



--------------------------------------------------------------------------------



 



Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (e) of this Section to reimburse an
Issuing Bank shall be for the account of such Lender to the extent of such
payment.
          (i) Replacement of any Issuing Bank. Either of the Issuing Banks may
be replaced at any time by written agreement among the Borrowers, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank.
The Administrative Agent shall notify the Lenders of any such replacement of any
Issuing Bank. At the time any such replacement shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the replaced Issuing Bank under this Agreement with respect
to Letters of Credit to be issued thereafter and (ii) references herein to the
term “Issuing Bank” shall be deemed to refer to such successor, any other
existing Issuing Bank, or to any previous Issuing Bank, or to such successor,
any other existing Issuing Bank, and all previous Issuing Banks, as the context
shall require. After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit then outstanding and issued by it prior to such replacement,
but shall not be required to issue additional Letters of Credit.
          (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company, on behalf of itself or the
Canadian Borrower, receives notice from the Administrative Agent or the Required
Lenders (or, if the maturity of the Loans has been accelerated, Lenders with LC
Exposure representing greater than 50% of the total LC Exposure) demanding the
deposit of cash collateral pursuant to this paragraph, the Borrowers shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders (the “LC Collateral
Account”), an amount in cash equal to 105% of the Dollar Amount of the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that (i) the portions of such amount attributable to undrawn Foreign Currency
Letters of Credit or LC Disbursements in a Foreign Currency that the applicable
Borrower is not late in reimbursing shall be deposited in the applicable Foreign
Currencies in the actual amounts of such undrawn Letters of Credit and LC
Disbursements and (ii) the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to either Borrower described in clause (h) or
(i) of Article VII. For the purposes of this paragraph, the Foreign Currency LC
Exposure shall be calculated using the applicable exchange rates of the
Administrative Agent on the date notice demanding cash collateralization is
delivered to the Company, on behalf of itself or the Canadian Borrower. The
Borrowers also shall deposit cash collateral pursuant to this paragraph as and
to the extent required by Section 2.11(b). Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Obligations. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrowers’ risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Banks for LC Disbursements for which they have not been reimbursed and,
to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other Obligations. If any Borrower is required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount (to

30



--------------------------------------------------------------------------------



 



the extent not applied as aforesaid) shall be returned to the applicable
Borrower within three (3) Business Days after all Events of Default have been
cured or waived.
          (k) Conversion. In the event that the Loans become immediately due and
payable on any date pursuant to Article VII, all amounts (i) that any Borrower
is at the time or thereafter becomes required to reimburse or otherwise pay to
the Administrative Agent in respect of LC Disbursements made under any Foreign
Currency Letter of Credit (other than amounts in respect of which such Borrower
has deposited cash collateral pursuant to paragraph (j) above, if such cash
collateral was deposited in the applicable Foreign Currency to the extent so
deposited or applied), (ii) that the Lenders are at the time or thereafter
become required to pay to the Administrative Agent and the Administrative Agent
is at the time or thereafter becomes required to distribute to the Issuing Banks
pursuant to paragraph (e) of this Section in respect of unreimbursed LC
Disbursements made under any Foreign Currency Letter of Credit and (iii) of each
Lender’s participation in any Foreign Currency Letter of Credit under which an
LC Disbursement has been made shall, automatically and with no further action
required, be converted into the Dollar Amount, calculated using the
Administrative Agent’s currency exchange rates on such date (or in the case of
any LC Disbursement made after such date, on the date such LC Disbursement is
made), of such amounts. On and after such conversion, all amounts accruing and
owed to the Administrative Agent, any Issuing Bank or any Lender in respect of
the obligations described in this paragraph shall accrue and be payable in
Dollars at the rates otherwise applicable hereunder.
          SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars to
the Company, by 12:00 noon, New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders and (ii) in the case of each Loan denominated in a Foreign
Currency, by 12:00 noon, Local Time, in the city of the Administrative Agent’s
Eurocurrency Payment Office for such currency; provided that Swingline Loans
shall be made as provided in Section 2.05. The Administrative Agent will make
such Loans available to the relevant Borrower by promptly crediting the amounts
so received, in like funds, to (x) an account of the Company maintained with the
Administrative Agent in New York City or Chicago and designated by the Company
in the applicable Borrowing Request, in the case of Loans denominated in Dollars
to the Company and (y) an account of such Borrower in the relevant jurisdiction
and designated by the Company, on behalf of itself or the Canadian Borrower, in
the applicable Borrowing Request, in the case of Loans denominated in a Foreign
Currency or to the Canadian Borrower; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e)
shall be remitted by the Administrative Agent to the Issuing Bank that made such
LC Disbursement.
          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the relevant
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and such Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (including without
limitation the Overnight Foreign Currency Rate in the case of Loans denominated
in a Foreign Currency) or (ii) in the case of such Borrower, the interest rate
applicable

31



--------------------------------------------------------------------------------



 



to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
          SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurocurrency Revolving Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Company,
on behalf of itself or the Canadian Borrower, may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Revolving Borrowing, may, on behalf of itself or the Canadian
Borrower, elect Interest Periods therefor, all as provided in this Section. The
Company, on behalf of itself or the Canadian Borrower, may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.
          (b) To make an election pursuant to this Section, the Company, on
behalf of itself or the Canadian Borrower, shall notify the Administrative Agent
of such election (by telephone in the case of a Borrowing denominated in Dollars
or Canadian Dollars) or by irrevocable written notice (via an Interest Election
Request in a form approved by the Administrative Agent and signed by the
Company) in the case of a Borrowing denominated in a Foreign Currency (other
than Canadian Dollars) by the time that a Borrowing Request would be required
under Section 2.03 if the Company, on behalf of itself or the Canadian Borrower,
were requesting a Revolving Borrowing of the Type resulting from such election
to be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Company. Notwithstanding any contrary provision herein, this Section shall not
be construed to permit the Company, on behalf of itself or the Canadian
Borrower, to (i) change the currency of any Borrowing, (ii) elect an Interest
Period for Eurocurrency Loans that does not comply with Section 2.02(d) or
(iii) convert any Borrowing to a Borrowing of a Type not available under the
Class of Commitments pursuant to which such Borrowing was made.
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
     (iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period and Agreed Currency (if such Borrowing is made to the Company) to be
applicable thereto after giving effect to such election, which Interest Period
shall be a period contemplated by the definition of the term “Interest Period”.

32



--------------------------------------------------------------------------------



 



If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
          (e) If the Company, on behalf of itself or the Canadian Borrower,
fails to deliver a timely Interest Election Request with respect to a
Eurocurrency Revolving Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period (i) in the case of a Borrowing denominated in
Dollars or Canadian Dollars, such Borrowing shall be converted to an ABR
Borrowing and (ii) in the case of a Borrowing denominated in a Foreign Currency
(other than Canadian Dollars) in respect of which the Company shall have failed
to deliver an Interest Election Request prior to the third (3rd) Business Day
preceding the end of such Interest Period, such Borrowing shall automatically
continue as a Eurocurrency Borrowing in the same Agreed Currency with an
Interest Period of one month unless such Eurocurrency Borrowing is or was repaid
in accordance with Section 2.11. Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Company, then, so
long as an Event of Default is continuing (i) no outstanding Revolving Borrowing
may be converted to or continued as a Eurocurrency Borrowing, and (ii) unless
repaid, each Eurocurrency Revolving Borrowing shall be converted to an ABR
Borrowing (and any such Eurocurrency Revolving Borrowing to the Company in a
Foreign Currency shall be redenominated in Dollars at the time of such
conversion) at the end of the Interest Period applicable thereto.
          SECTION 2.09. Termination and Reduction of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.
          (b) The Company may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $1,000,000 and (ii) the Company shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, the Dollar Amount of the sum of the Revolving
Credit Exposures would exceed the Aggregate Commitment.
          (c) The Company shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.
          SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) Each Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Revolving Loan
made to such Borrower on the Maturity Date in the currency of such Loan and
(ii) in the case of the Company, to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Maturity Date and
the first date after such

33



--------------------------------------------------------------------------------



 



Swingline Loan is made that is the 15th or last day of a calendar month and is
at least two Business Days after such Swingline Loan is made; provided that on
each date that a Revolving Borrowing is made, the Company shall repay all
Swingline Loans then outstanding.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of each Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class, Agreed Currency
and Type thereof and the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of any Borrower to repay
the Loans in accordance with the terms of this Agreement.
          (e) Any Lender may request that Loans made by it to any Borrower be
evidenced by a promissory note. In such event, the relevant Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if any such promissory note is a registered note,
to such payee and its registered assigns).
          SECTION 2.11. Prepayment of Loans.
          (a) Any Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with the provisions of this Section 2.11(a). The Company, on behalf
of itself or the Canadian Borrower, shall notify the Administrative Agent (and,
in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Revolving Borrowing, not later than 12:00 noon,
Local Time, three (3) Business Days (in the case of a Eurocurrency Borrowing
denominated in Dollars or Canadian Dollars) or four (4) Business Days (in the
case of a Eurocurrency Borrowing denominated in a Foreign Currency (other than
Canadian Dollars)), in each case before the date of prepayment, (ii) in the case
of prepayment of an ABR Revolving Borrowing, not later than 1:00 p.m., New York
City time, one (1) Business Day before the date of prepayment or (iii) in the
case of prepayment of a Swingline Loan, not later than 1:00 p.m., New York City
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section

34



--------------------------------------------------------------------------------



 



2.02. Each prepayment of a Revolving Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
(i) accrued interest to the extent required by Section 2.13 and (ii) break
funding payments pursuant to Section 2.16.
          (b) If, on any Computation Date, (i) the sum of the aggregate
principal Dollar Amount of all of the Revolving Credit Exposures exceeds the
Aggregate Commitment, (ii) the sum of the aggregate principal Dollar Amount of
all of the outstanding Revolving Credit Exposures with respect to the Company
that are denominated in Foreign Currencies exceeds the Foreign Currency
Sublimit, or (iii) the sum of the aggregate principal Dollar Amount of all of
the outstanding Revolving Credit Exposures with respect to the Canadian Borrower
exceeds the Canadian Dollar Sublimit, then, in each case, the Borrowers shall
immediately repay Borrowings or cash collateralize LC Exposure in an account
with the Administrative Agent pursuant to Section 2.06(j) in an aggregate
principal amount sufficient to eliminate any such excess; provided that if any
such excess is solely a result of fluctuations in currency exchange rates, no
repayment or cash collateralization shall be required to the extent the amount
of such excess is not more than 5% of (1) the Aggregate Commitment (if such
excess is pursuant to clause (i) of this paragraph), (2) the Foreign Currency
Sublimit (if such excess is pursuant to clause (ii) of this paragraph), or
(3) the Canadian Dollar Sublimit (if such excess is pursuant to clause (iii) of
this paragraph).
          SECTION 2.12. Fees. (a) The Company agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the Applicable Rate on the average daily amount of the Available
Revolving Commitment during the period from and including the Effective Date to
but excluding the date on which all the Commitments hereunder terminate. Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).
          (b) The Company agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily Dollar Amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to each Issuing Bank a fronting fee, which shall
accrue at the rate of 0.125% per annum on the average daily Dollar Amount of the
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) attributable to Letters of Credit issued by such Issuing Bank
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, as well as such Issuing Bank’s standard fees and
commissions with respect to the issuance, amendment, cancellation, negotiation,
transfer, presentment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Unless otherwise specified above,
participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third (3rd) Business Day following such last day, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand. Any other fees payable to any Issuing Bank pursuant to this paragraph
shall be payable within ten (10) days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

35



--------------------------------------------------------------------------------



 



          (c) The Company agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.
          (d) All fees payable hereunder shall be paid on the dates due, in
Dollars (except as otherwise expressly provided in this Section 2.12) and
immediately available funds, to the Administrative Agent (or to any Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.
          SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate.
Swingline Loans shall, at the election of the Company, bear interest at (i) the
Alternate Base Rate plus the Applicable Rate or (ii) the Quoted Swingline Rate
(if agreed upon by the Swingline Lender and the Company).
          (b) The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.
          (c) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by any Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
          (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.
          (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest (i) computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate or
Canadian Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year) and (ii) for Borrowings denominated in Pounds Sterling
shall be computed on the basis of a year of 365 days, and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate,
LIBO Rate or CDOR Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
          SECTION 2.14. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurocurrency Borrowing:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the LIBO Rate, or the CDOR Rate,
as applicable, for such Interest Period; or

36



--------------------------------------------------------------------------------



 



     (b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate, the LIBO Rate, or the CDOR Rate, as applicable, for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(or Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurocurrency Borrowing shall be
ineffective and any such Eurocurrency Borrowing shall be repaid on the last day
of the then current Interest Period applicable thereto, and (ii) if any
Borrowing Request by the Company, on behalf of itself or the Canadian Borrower,
requests a Eurocurrency Revolving Borrowing in Dollars or Canadian Dollars, such
Borrowing shall be made as an ABR Borrowing (and if any Borrowing Request
requests a Eurocurrency Revolving Borrowing denominated in a Foreign Currency
(other than Canadian Dollars), such Borrowing Request shall be ineffective);
provided that if the circumstances giving rise to such notice affect only one
Type of Borrowings, then the other Type of Borrowings shall be permitted.
          SECTION 2.15. Increased Costs. (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank; or
     (ii) impose on any Lender or any Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurocurrency Loans made
by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or of maintaining its
obligation to make any such Loan (including, without limitation, pursuant to any
conversion of any Borrowing denominated in an Agreed Currency into a Borrowing
denominated in any other Agreed Currency) or to increase the cost to such Lender
or such Issuing Bank of participating in, issuing or maintaining any Letter of
Credit (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency) or to reduce the amount of any sum received or receivable
by such Lender or such Issuing Bank hereunder, whether of principal, interest or
otherwise (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency), then the applicable Borrower will pay to such Lender or
such Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.
          (b) If any Lender or any Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or such Issuing Bank’s capital or on the capital
of such Lender’s or such Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such Issuing Bank’s
policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital

37



--------------------------------------------------------------------------------



 



adequacy), then from time to time the applicable Borrower will pay to such
Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.
          (c) A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay, or cause the Canadian Borrower to pay,
such Lender or such Issuing Bank, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.
          (d) Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Company shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
          SECTION 2.16. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurocurrency Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of Default
or as a result of any prepayment pursuant to Section 2.11), (b) the conversion
of any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Eurocurrency Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11(a) and is
revoked in accordance therewith) or (d) the assignment of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Company pursuant to Section 2.19, then, in any such event,
the Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the applicable Borrower and shall be conclusive
absent manifest error. The applicable Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.
          SECTION 2.17. Taxes. (a) Any and all payments by or on account of any
obligation of each Borrower hereunder shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if any
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Borrower shall make
such

38



--------------------------------------------------------------------------------



 



deductions and (iii) such Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
          (b) In addition, each Borrower shall pay any Other Taxes related to
such Borrower and imposed on or incurred by the Administrative Agent, a Lender
or an Issuing Bank to the relevant Governmental Authority in accordance with
applicable law.
          (c) The relevant Borrower shall indemnify the Administrative Agent,
each Lender and each Issuing Bank, within ten (10) days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent, such Lender or such Issuing Bank, as the case may be,
on or with respect to any payment by or on account of any obligation of such
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Company by a Lender or an Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by any Borrower to a Governmental Authority, such Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which a
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to such Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by such Borrower as will permit such payments to be
made without withholding or at a reduced rate.
          (f) If the Administrative Agent or a Lender receives a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Borrowers or with respect to which a Borrower has paid additional amounts
pursuant to this Section 2.17, it shall pay over such refund, within thirty
(30) days of the date of receipt thereof, to such Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by such Borrower
under this Section 2.17 with respect to the Indemnified Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that such Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to such Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to any
Borrower or any other Person.
          SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.
          (a) Each Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under

39



--------------------------------------------------------------------------------



 



Section 2.15, 2.16 or 2.17, or otherwise) prior to (i) in the case of payments
denominated in Dollars by the Company, 2:00 p.m., New York City time and (ii) in
the case of payments denominated in a Foreign Currency or by the Canadian
Borrower, 2:00 p.m., Local Time, in the city of the Administrative Agent’s
Eurocurrency Payment Office for such currency, in each case on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made (i) in the same currency in which the applicable Credit Event was
made (or where such currency has been converted to euro, in euro) and (ii) to
the Administrative Agent at its offices at 10 South Dearborn Street, Chicago,
Illinois 60603 or, in the case of a Credit Event denominated in a Foreign
Currency or to the Canadian Borrower, the Administrative Agent’s Eurocurrency
Payment Office for such currency, except payments to be made directly to any
Issuing Bank or the Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments denominated in the same currency received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. Notwithstanding the
foregoing provisions of this Section, if, after the making of any Credit Event
in any Foreign Currency, currency control or exchange regulations are imposed in
the country which issues such currency with the result that the type of currency
in which the Credit Event was made (the “Original Currency”) no longer exists or
any Borrower is not able to make payment to the Administrative Agent for the
account of the Lenders in such Original Currency, then all payments to be made
by such Borrower hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Amount (as of the date of repayment) of
such payment due, it being the intention of the parties hereto that the
Borrowers take all risks of the imposition of any such currency control or
exchange regulations.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
          (c) At the election of the Administrative Agent, all payments of
principal, interest, LC Disbursements, fees, premiums, reimbursable expenses
(including, without limitation, all reimbursement for fees and expenses pursuant
to Section 9.03), and other sums payable under the Loan Documents, may be paid
from the proceeds of Borrowings made hereunder whether made following a request
by the Company, on behalf of itself or the Canadian Borrower, pursuant to
Section 2.03 or a deemed request as provided in this Section or may be deducted
from any deposit account of such Borrower maintained with the Administrative
Agent.
          (d) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance

40



--------------------------------------------------------------------------------



 



with the aggregate amount of principal of and accrued interest on their
respective Revolving Loans and participations in LC Disbursements and Swingline
Loans; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements and Swingline Loans to any
assignee or participant, other than to the Company or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.
          (e) Unless the Administrative Agent shall have received notice from
the Company, on behalf of itself or the Canadian Borrower, prior to the date on
which any payment is due to the Administrative Agent for the account of the
Lenders or any Issuing Bank hereunder that the applicable Borrower will not make
such payment, the Administrative Agent may assume that such Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such Issuing Bank, as the case may be,
the amount due. In such event, if such Borrower has not in fact made such
payment, then each of the Lenders or such Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency).
          (f) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.
          SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.15, or if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
          (b) If any Lender requests compensation under Section 2.15, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of

41



--------------------------------------------------------------------------------



 



any Lender pursuant to Section 2.17, or if any Lender becomes a Defaulting
Lender, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under the
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that
(i) the Company shall have received the prior written consent of the
Administrative Agent (and if a Commitment is being assigned, the Issuing Banks),
which consent shall not unreasonably be withheld, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company (in the case of all other amounts) and (iii) in the case of
any such assignment resulting from a claim for compensation under Section 2.15
or payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply.
          SECTION 2.20. Expansion Option. The Company may from time to time
elect to increase the Commitments or enter into one or more tranches of term
loans (each an “Incremental Term Loan”), in each case in minimum increments of
$10,000,000 so long as, after giving effect thereto, the aggregate amount of
such increases and all such Incremental Term Loans does not exceed $150,000,000.
The Company may arrange for any such increase or tranche to be provided by one
or more Lenders (each Lender so agreeing to an increase in its Commitment, or to
participate in such Incremental Term Loans, an “Increasing Lender”), or by one
or more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”), to increase
their existing Commitments, or to participate in such Incremental Term Loans, or
extend Commitments, as the case may be; provided that (i) each Augmenting Lender
shall be subject to the approval of the Company and the Administrative Agent and
(ii) (x) in the case of an Increasing Lender, the Company and such Increasing
Lender execute an agreement substantially in the form of Exhibit C hereto, and
(y) in the case of an Augmenting Lender, the Company and such Augmenting Lender
execute an agreement substantially in the form of Exhibit D hereto. No consent
of any Lender (other than the Lenders participating in the increase or any
Incremental Term Loan) shall be required for any increase in Commitments or
Incremental Term Loan pursuant to this Section 2.20. Increases and new
Commitments and Incremental Term Loans created pursuant to this Section 2.20
shall become effective on the date agreed by the Company, the Administrative
Agent and the relevant Increasing Lenders or Augmenting Lenders and the
Administrative Agent shall notify each Lender thereof. Notwithstanding the
foregoing, no increase in the Commitments (or in the Commitment of any Lender)
or tranche of Incremental Term Loans shall become effective under this paragraph
unless, (i) on the proposed date of the effectiveness of such increase or
Incremental Term Loans, (A) the conditions set forth in paragraphs (a) and
(b) of Section 4.02 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Company and (B) the Company
shall be in compliance (on a pro forma basis reasonably acceptable to the
Administrative Agent) with the covenants contained in Section 6.12 and (ii) the
Administrative Agent shall have received documents consistent with those
delivered on the Effective Date as to the corporate power and authority of the
Borrowers to borrow hereunder after giving effect to such increase. On the
effective date of any increase in the Commitments or any Incremental Term Loans
being made, (i) each relevant Increasing Lender and Augmenting Lender shall make
available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
Lenders, as being required in order to cause, after giving effect to such
increase and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the outstanding Revolving Loans of all the Lenders to
equal its Applicable Percentage of such outstanding Revolving Loans, and (ii)

42



--------------------------------------------------------------------------------



 



except in the case of any Incremental Term Loans, the Borrowers shall be deemed
to have repaid and reborrowed all outstanding Revolving Loans as of the date of
any increase in the Commitments (with such reborrowing to consist of the Types
of Revolving Loans, with related Interest Periods if applicable, specified in a
notice delivered by the Company, on behalf of itself or the Canadian Borrower,
in accordance with the requirements of Section 2.03). The deemed payments made
pursuant to clause (ii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurocurrency Loan, shall be subject to indemnification by the
Borrowers pursuant to the provisions of Section 2.16 if the deemed payment
occurs other than on the last day of the related Interest Periods. The
Incremental Term Loans (a) shall rank pari passu in right of payment with the
Revolving Loans, (b) shall not mature earlier than the Maturity Date (but may
have amortization prior to such date) and (c) shall be treated substantially the
same as (and in any event no more favorably than) the Revolving Loans; provided
that (i) the terms and conditions applicable to any tranche of Incremental Term
Loans maturing after the Maturity Date may provide for material additional or
different financial or other covenants or prepayment requirements applicable
only during periods after the Maturity Date and (ii) the Incremental Term Loans
may be priced differently than the Revolving Loans. Incremental Term Loans may
be made hereunder pursuant to an amendment or restatement (an “Incremental Term
Loan Amendment”) of this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrowers, each Augmenting Lender participating in
such tranche, if any, and the Administrative Agent. The Incremental Term Loan
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.20.
          SECTION 2.21. Market Disruption. Notwithstanding the satisfaction of
all conditions referred to in Article II and Article IV with respect to any
Credit Event to be effected in any Foreign Currency, if (i) there shall occur on
or prior to the date of such Credit Event any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which would in the reasonable opinion of the
Administrative Agent, any Issuing Bank (if such Credit Event is a Letter of
Credit) or the Required Lenders make it impracticable for the Eurocurrency
Borrowings or Letters of Credit comprising such Credit Event to be denominated
in the Agreed Currency specified by the Company, on behalf of itself or the
Canadian Borrower, or (ii) an Equivalent Amount of such currency is not readily
calculable, then the Administrative Agent shall forthwith give notice thereof to
the Company, on behalf of itself or the Canadian Borrower, the Lenders and, if
such Credit Event is a Letter of Credit, the Issuing Banks, and such Credit
Events shall not be denominated in such Agreed Currency but shall, except as
otherwise set forth in Section 2.07, be made on the date of such Credit Event in
Dollars, (a) if such Credit Event is a Borrowing to be made to the Company, in
an aggregate principal amount equal to the Dollar Amount of the aggregate
principal amount specified in the related request for a Credit Event or Interest
Election Request, as the case may be, as ABR Loans, unless the Company notifies
the Administrative Agent at least one Business Day before such date that (i) it
elects not to borrow on such date or (ii) it elects to borrow on such date in a
different Agreed Currency, as the case may be, in which the denomination of such
Loans would in the reasonable opinion of the Administrative Agent and the
Required Lenders be practicable and in an aggregate principal amount equal to
the Dollar Amount of the aggregate principal amount specified in the related
request for a Credit Event or Interest Election Request, as the case may be or
(b) if such Credit Event is a Letter of Credit to be issued for the account of
the Company, in a face amount equal to the Dollar Amount of the face amount
specified in the related request or application for such Letter of Credit,
unless the Company notifies the Administrative Agent at least one (1) Business
Day before such date that (i) it elects not to request the issuance of such
Letter of Credit on such date or (ii) it elects to have such Letter of Credit
issued on such date in a different Agreed Currency, as the case may be, in which
the denomination of such Letter of Credit would in the reasonable opinion of the
Issuing Banks, the Administrative Agent and the Required Lenders be

43



--------------------------------------------------------------------------------



 



practicable and in face amount equal to the Dollar Amount of the face amount
specified in the related request or application for such Letter of Credit, as
the case may be.
          SECTION 2.22. Judgment Currency. If for the purposes of obtaining
judgment in any court it is necessary to convert a sum due from any Borrower
hereunder in the currency expressed to be payable herein (the “specified
currency”) into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the specified currency with such other currency at the
Administrative Agent’s main New York City office on the Business Day preceding
that on which final, non-appealable judgment is given. The obligations of each
Borrower in respect of any sum due to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or the Administrative Agent (as the case may
be) of any sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.
          SECTION 2.23. Defaulting Lenders. Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:
          (a) fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.12(a);
          (b) the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 9.02); provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender;
          (c) if any Swingline Exposure or LC Exposure exists at the time a
Lender becomes a Defaulting Lender then:
     (i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (x) such reallocation will not
result in any non-Defaulting Lenders’ Revolving Credit Exposure being greater
than such non-Defaulting Lender’s Commitment, and (y) the conditions set forth
in Section 4.02 are satisfied at such time;
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize such

44



--------------------------------------------------------------------------------



 



Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;
     (iii) if the Company cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 2.23(c), the Company shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
     (iv) if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to Section 2.23(c), then the fees payable to the Lenders pursuant to
Sections 2.12(a) and 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or
     (v) if any Defaulting Lender’s LC Exposure is neither cash collateralized
nor reallocated pursuant to Section 2.23(c), then, without prejudice to any
rights or remedies of any Issuing Bank or any Lender hereunder, all letter of
credit fees payable under Section 2.12(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the applicable Issuing Bank until such
LC Exposure is cash collateralized and/or reallocated; and
          (d) so long as any Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and neither Issuing Bank shall
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Company in accordance with Section 2.23(c), and participating interests in any
such newly issued or increased Letter of Credit or newly made Swingline Loan
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.23(c)(i) (and Defaulting Lenders shall not participate therein);
In the event that the Administrative Agent, the Company, the Issuing Banks and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.
          SECTION 2.24. Senior Debt. The Company hereby designates all
Obligations now or hereinafter incurred or otherwise outstanding, and agrees
that the Obligations shall at all times constitute, senior indebtedness and
designated senior indebtedness, or terms of similar import, which are entitled
to the benefits of the subordination provisions of all Subordinated
Indebtedness.
          SECTION 2.25. Interest Act (Canada). For purposes of the Interest Act
(Canada), (i) whenever any interest or fee under this Agreement is calculated
using a rate based on a year of 360 days or 365 days, as the case may be, the
rate determined pursuant to such calculation, when expressed as an annual rate,
is equivalent to (x) the applicable rate based on a year of 360 days or
365 days, as the case may be, (y) multiplied by the actual number of days in the
calendar year in which the period for which such interest or fee is payable (or
compounded) ends, and (z) divided by 360 or 365, as the case may be, (ii) the
principle of deemed reinvestment of interest does not apply to any interest
calculation under this Agreement, and (iii) the rates of interest stipulated in
this Agreement are intended to be nominal rates and not effective rates or
yields.

45



--------------------------------------------------------------------------------



 



ARTICLE III
Representations and Warranties
          Each Borrower represents and warrants to the Lenders that:
          SECTION 3.01. Organization; Powers; Subsidiaries. Each of the Company
and its Subsidiaries is duly organized, validly existing and in good standing
(to the extent such concept is applicable in the relevant jurisdiction) under
the laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing (to the extent such concept is applicable) in, every
jurisdiction where such qualification is required. Schedule 3.01 hereto (as
supplemented from time to time) identifies each Subsidiary, noting whether such
Subsidiary is a Domestic Subsidiary Guarantor or Canadian Subsidiary Guarantor,
the jurisdiction of its incorporation or organization, as the case may be, the
percentage of issued and outstanding shares of each class of its capital stock
or other equity interests owned by the Company and the other Subsidiaries and,
if such percentage is not 100% (excluding directors’ qualifying shares as
required by law), a description of each class issued and outstanding. All of the
outstanding shares of capital stock and other equity interests of each
Subsidiary are validly issued and outstanding and fully paid and nonassessable
and all such shares and other equity interests indicated on Schedule 3.01 as
owned by the Company or another Subsidiary are owned, beneficially and of
record, by the Company or any Subsidiary free and clear of all Liens. There are
no outstanding commitments or other obligations of the Company or any Subsidiary
to issue, and no options, warrants or other rights of any Person to acquire, any
shares of any class of capital stock or other equity interests of the Company or
any Subsidiary.
          SECTION 3.02. Authorization; Enforceability. The Transactions are
within each Loan Party’s organizational powers and have been duly authorized by
all necessary organizational actions and, if required, actions by equity
holders. The Loan Documents to which each Loan Party is a party have been duly
executed and delivered by such Loan Party and constitute a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
          SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (b) will not violate any
material applicable law or regulation or the charter, by-laws or other
organizational documents of the Company or any of its Subsidiaries or any order
of any Governmental Authority, (c) will not violate or result in a default under
any Material Contract or any other material indenture, agreement or other
instrument binding upon the Company or any of its Subsidiaries or its assets, or
give rise to a right thereunder to require any payment to be made by the Company
or any of its Subsidiaries, and (d) will not result in the creation or
imposition of any Lien on any asset of the Company or any of its Subsidiaries.
          SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The
Company has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the fiscal year ended June 28, 2008 reported on by Ernst & Young LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended March 28, 2009, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Company and its consolidated Subsidiaries as of such dates and for such periods
in

46



--------------------------------------------------------------------------------



 



accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.
          (b) Since June 28, 2008, there has been no material adverse change in
the business, assets, operations, condition (financial or otherwise) or
prospects of the Company and its Subsidiaries, taken as a whole.
          (c) As of the Effective Date, and based on the Company’s financial
statements for the period ended March 28, 2009 (instead of financial statements
for any period ending after June 27, 2009), the Company and its Subsidiaries are
in compliance with Sections 6.12(a) and (b), and the Consolidated Net Worth for
such period ended March 28, 2009 exceeded $312,000,000.
          SECTION 3.05. Properties. (a) Each of the Company and its Subsidiaries
has good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.
          (b) Each of the Company and its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
          SECTION 3.06. Litigation and Environmental Matters. (a) There are no
actions, suits, proceedings or investigations by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Borrower,
threatened against or affecting the Company or any of its Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions. There are no labor controversies pending against
or, to the knowledge of the Company, threatened against or affecting the Company
or any of its Subsidiaries (i) which could reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect, or (ii) that
involve this Agreement or the Transactions.
          (b) Except with respect to any other matters that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Company nor any of its Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.
          (c) Neither the Company nor any Subsidiary is party or subject to any
law, regulation, rule or order, or any obligation under any agreement or
instrument, that has a Material Adverse Effect.
          SECTION 3.07. Compliance with Laws and Agreements. Each of the Company
and its Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

47



--------------------------------------------------------------------------------



 



          SECTION 3.08. Investment Company Status. Neither the Company nor any
of its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
          SECTION 3.09. Taxes. Each of the Company and its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Company or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
          SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
          SECTION 3.11. Disclosure. The Company’s reports filed with the
Securities and Exchange Commission and publicly available disclose to the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of the Company or any Subsidiary to the Administrative Agent or
any Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrowers represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.
          SECTION 3.12. Federal Reserve Regulations. No part of the proceeds of
any Loan have been used or will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.
          SECTION 3.13. Liens. There are no Liens on any of the real or personal
properties of the Company or any Subsidiary except for Liens permitted by
Section 6.02.
          SECTION 3.14. No Default. Each Borrower is in full compliance with
this Agreement and no Default or Event of Default has occurred and is
continuing.
          SECTION 3.15. No Burdensome Restrictions. No Borrower is subject to
any Burdensome Restrictions except Burdensome Restrictions permitted under
Section 6.08.
ARTICLE IV
Conditions
          SECTION 4.01. Effective Date. The obligations of the Lenders to make
Loans and of the Issuing Banks to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):

48



--------------------------------------------------------------------------------



 



     (a) The Administrative Agent (or its counsel) shall have received from
(i) each party hereto either (A) a counterpart of this Agreement signed on
behalf of such party or (B) written evidence satisfactory to the Administrative
Agent (which may include telecopy or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement, and (ii) each initial Domestic Subsidiary Guarantor either (A) a
counterpart of the Domestic Subsidiary Guaranty signed on behalf of such
Domestic Subsidiary Guarantor or (B) written evidence satisfactory to the
Administrative Agent (which may include telecopy or electronic transmission of a
signed signature page of the Domestic Subsidiary Guaranty) that such Domestic
Subsidiary Guarantor has signed a counterpart of the Domestic Subsidiary
Guaranty.
     (b) The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of each of (i) Leonard, Street and Deinard P.A., special U.S.
counsel for the Loan Parties, substantially in the form of Exhibit B-1 and
(ii) Gowling Lafleur Henderson LLP, special Canadian counsel for the Loan
Parties, substantially in the form of Exhibit B-2, and, in each case, covering
such other matters relating to the Loan Parties, the Loan Documents or the
Transactions as the Administrative Agent shall reasonably request. The Company
hereby requests each such counsel to deliver such opinion.
     (c) The Lenders shall have received (i) satisfactory audited consolidated
financial statements of the Company for its 2007 and 2008 fiscal years,
(ii) satisfactory unaudited interim consolidated financial statements of the
Company for each quarterly period ended subsequent to the date of the latest
financial statements delivered pursuant to clause (i) of this paragraph as to
which such financial statements are publicly available and (iii) satisfactory
financial statement projections through and including the Company’s 2012 fiscal
year, together with such information as the Administrative Agent or any of the
Lead Arrangers shall reasonably request (including, without limitation, a
detailed description of the assumptions used in preparing such projections).
     (d) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the initial Loan
Parties, the authorization of the Transactions and any other legal matters
relating to such Loan Parties, the Loan Documents or the Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel and
as further described in the list of closing documents attached as Exhibit E.
     (e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the Chief Executive Officer, President, a Vice
President or a Financial Officer of the Company, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02.
     (f) The Administrative Agent shall have received evidence satisfactory to
it that the Existing Credit Agreement has been terminated and cancelled, and all
indebtedness thereunder has been fully repaid (or, with respect any letters of
credit issued thereunder, such letters of credit have been assigned or
transferred to this Agreement, such that each such letter of credit constitutes
a “Letter of Credit” hereunder).
     (g) The Administrative Agent shall have received evidence reasonably
satisfactory to it that all governmental and third party approvals necessary or,
in the discretion of the Administrative Agent, advisable in connection with the
Transactions and the continuing

49



--------------------------------------------------------------------------------



 



operations of the Company and its Subsidiaries have been obtained and are in
full force and effect.
     (h) The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Company hereunder.
The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
          SECTION 4.02. Each Credit Event. The obligation of each Lender to make
a Loan on the occasion of any Borrowing, and of the Issuing Banks to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:
     (a) The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable.
     (b) At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in each paragraph of
this Section.
ARTICLE V
Affirmative Covenants
          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, the Company covenants and
agrees with the Lenders that:
          SECTION 5.01. Financial Statements and Other Information. The Company
will furnish to the Administrative Agent and each Lender:
     (a) within ninety (90) days after the end of each fiscal year of the
Company, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Ernst & Young LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied; provided that,
so long as such annual report contains all information and certifications
required under this Section 5.01(a) and is publicly available free of charge,
the Company’s filing on the Securities and Exchange

50



--------------------------------------------------------------------------------



 



Commission’s Electronic Data Gathering, Analysis, and Retrieval (EDGAR) system
of its annual report with Form 10-K shall be deemed to be the Company’s
furnishing of all items required to be delivered to the Administrative Agent and
each Lender pursuant to this Section 5.01(a);
     (b) within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of the Company, its consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes; provided that,
so long as such quarterly report contains all information and certifications
required under this Section 5.01(b) and is publicly available free of charge,
the Company’s filing on the Securities and Exchange Commission’s Electronic Data
Gathering, Analysis, and Retrieval (EDGAR) system of its quarterly report with
Form 10-Q shall be deemed to be the Company’s furnishing of all items required
to be delivered to the Administrative Agent and each Lender pursuant to this
Section 5.01(b);
     (c) concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Company
substantially in the form of Exhibit F (i) certifying as to whether a Default
has occurred and, if a Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (ii) other than
with respect to the financial statements to be delivered for the fiscal year
ended June 27, 2009, setting forth reasonably detailed calculations
demonstrating compliance with Section 6.12 and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;
     (d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);
     (e) as soon as available, but in any event not more than ninety-five
(95) days after the beginning of each fiscal year of the Company, a copy of the
plan and forecast (including a projected consolidated and consolidating balance
sheet, income statement and funds flow statement) of the Company for each month
of the upcoming fiscal year in form reasonably satisfactory to the
Administrative Agent;
     (f) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Company or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Company to its shareholders generally, as the case may be; provided that, so
long as such report, proxy statement or other material is publicly available
free of charge, the Company’s filing on the Securities and Exchange Commission’s
Electronic Data Gathering, Analysis, and Retrieval (EDGAR) system of any report,
proxy statement or other material shall be deemed to be the

51



--------------------------------------------------------------------------------



 



Company’s furnishing of such report, proxy statement or other material, as the
case may be, to the Administrative Agent and each Lender; and
     (g) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Company or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request.
          SECTION 5.02. Notices of Material Events. The Company will furnish to
the Administrative Agent and each Lender prompt written notice of the following:
     (a) the occurrence of any Default;
     (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the Company
or any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;
     (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect; and
     (d) any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
          SECTION 5.03. Existence; Conduct of Business. The Company will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, qualifications, licenses, permits, privileges,
franchises, governmental authorizations and intellectual property rights
material to the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted,
except where the failure to so maintain such requisite authority could not
reasonably be expected to result in a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03.
          SECTION 5.04. Payment of Obligations. The Company will, and will cause
each of its Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Company or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
          SECTION 5.05. Maintenance of Properties; Insurance. The Company will,
and will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) (i) maintain, with financially sound
and reputable insurance companies, insurance or (ii) where prudent, be
self-insured, in each case, in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.

52



--------------------------------------------------------------------------------



 



          SECTION 5.06. Books and Records; Inspection Rights. The Company will,
and will cause each of its Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Company will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested; provided that, so long as no Event of Default has occurred
and is continuing, the Company shall not be required to reimburse the
Administrative Agent or any Lender under this Section for visits, inspections or
examinations by representatives of the Administrative Agent or such Lender more
frequently than once every twelve-month period. The Company acknowledges that
the Administrative Agent, after exercising its rights of inspection, may prepare
and distribute to the Lenders certain reports pertaining to the Company and its
Subsidiaries’ assets for internal use by the Administrative Agent and the
Lenders.
          SECTION 5.07. Compliance with Laws and Material Contractual
Obligations. The Company will, and will cause each of its Subsidiaries to,
(i) comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property (including without limitation
Environmental Laws) and (ii) perform in all material respects its obligations
under material agreements to which it is a party, in each case except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
          SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used
only to refinance Indebtedness outstanding under the Existing Credit Agreement
(including fees and expenses in connection therewith), and to finance the
working capital needs and other general corporate purposes of the Company and
its Subsidiaries in the ordinary course of business. No part of the proceeds of
any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.
          SECTION 5.09. Subsidiary Guaranties. As promptly as possible but in
any event within thirty (30) days (or such later date as may be agreed upon by
the Administrative Agent) after any Person (other than any Receivables Entity)
becomes a Subsidiary or any Subsidiary qualifies independently as, or is
designated by the Company or the Administrative Agent as, a Subsidiary Guarantor
pursuant to the definitions of “Domestic Subsidiary Guarantor”, “Canadian
Subsidiary Guarantor”, “Material Domestic Subsidiary”, “Material Canadian
Subsidiary”, and/or “Material Subsidiary”, the Company shall provide the
Administrative Agent with written notice thereof setting forth information in
reasonable detail describing the material assets of such Person and shall cause
each such Subsidiary which also qualifies as a Subsidiary Guarantor to deliver
to the Administrative Agent a joinder to the applicable Subsidiary Guaranty in
the form contemplated thereby (or, with respect to any Canadian Subsidiary
Guarantor, if prior to the effectiveness of the Canadian Subsidiary Guaranty,
shall cause such Subsidiary which also qualifies as a Canadian Subsidiary
Guarantor to deliver to the Administrative Agent the Canadian Subsidiary
Guaranty, substantially in the form of Exhibit G-2, executed by such Canadian
Subsidiary Guarantor) pursuant to which such Subsidiary agrees to be bound by
the terms and provisions thereof, such joinder (or Canadian Subsidiary Guaranty,
as applicable) to be accompanied by appropriate corporate resolutions, other
corporate documentation and legal opinions in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

53



--------------------------------------------------------------------------------



 



ARTICLE VI
Negative Covenants
          Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, the Company covenants and agrees with the Lenders
that:
          SECTION 6.01. Indebtedness. The Company will not, and will not permit
any Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
     (a) the Obligations (other than Swap Obligations);
     (b) Indebtedness in respect of Swap Agreements permitted by Section 6.05;
     (c) Indebtedness existing on the date hereof and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness with
Indebtedness of a similar type that does not increase the outstanding principal
amount thereof;
     (d) Indebtedness of the Company or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within
ninety (90) days after such acquisition or the completion of such construction
or improvement and (ii) the aggregate principal amount of Indebtedness permitted
by this clause (d) shall not exceed $40,000,000 at any time outstanding;
     (e) Guarantees in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Lenders, and Guarantees with respect to
Indebtedness permitted pursuant to clauses (b) through (d) of this Section 6.01;
     (f) Indebtedness of the Company or any Subsidiary incurred pursuant to
Permitted Receivables Facilities; provided that the aggregate Attributable
Receivables Indebtedness incurred by the Company and its Subsidiaries pursuant
to all such Permitted Receivables Facilities shall not exceed an aggregate
amount of $100,000,000 at any time outstanding;
     (g) Indebtedness of the Company to any Subsidiary and of any Subsidiary to
the Company or any other Subsidiary; provided that Indebtedness permitted
pursuant to this clause (g) shall be subject to the limitations set forth in
Section 6.04(e);
     (h) Subordinated Indebtedness; provided that Indebtedness permitted
pursuant to this clause (h) shall be subject to the limitations set forth in
Section 6.09; and
     (i) Indebtedness in an aggregate principal amount not exceeding the greater
of $200,000,000 and ten percent (10%) of Consolidated Net Worth on any date of
determination.
          SECTION 6.02. Liens. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter

54



--------------------------------------------------------------------------------



 



acquired by it, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except:
     (a) Permitted Encumbrances;
     (b) Liens of the Administrative Agent, for the benefit of the
Administrative Agent and the Lenders;
     (c) any Lien on any property or asset of the Company or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that
(i) such Lien shall not apply to any other property or asset of the Company or
any Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;
     (d) Liens on fixed or capital assets acquired, constructed or improved by
the Company or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (d) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
ninety (90) days after such acquisition or the completion of such construction
or improvement, (iii) the Indebtedness secured thereby does not exceed the cost
of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Company or any Subsidiary;
     (e) Liens on assets of the Company and its Subsidiaries not otherwise
permitted above so long as the aggregate principal amount of the Indebtedness
and other obligations subject to such Liens does not at any time exceed
$25,000,000 on any date of determination; and
     (f) Liens on assets of the Company or it Subsidiaries (or for which the
Company or any Subsidiary is otherwise obligated) arising under Permitted
Receivables Facilities that are permitted under Section 6.01(f).
          SECTION 6.03. Fundamental Changes and Asset Sales. (a) The Company
will not, and will not permit any Subsidiary to, merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) any of its assets, (including pursuant to a Sale and
Leaseback Transaction), or any of the Equity Interests of any of its
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing:
     (i) any wholly-owned Subsidiary of the Company may amalgamate or merge with
or wind-up into the Company or any other wholly-owned Subsidiary of the Company;
provided that (i) any such merger or wind-up involving the Company must result
in the Company as the surviving entity, and (ii) no Domestic Subsidiary may
merge with or wind-up into a Foreign Subsidiary if the surviving entity is a
Foreign Subsidiary;
     (ii) any wholly-owned Subsidiary of the Company may amalgamate or merge
into a Person acquired pursuant to a Permitted Acquisition permitted by
Section 6.04(c); provided that (i) the surviving entity must be a wholly-owned
Subsidiary of the Company, and (ii) if the wholly-owned Subsidiary of the
Company that merged into such Person is a Domestic Subsidiary, the surviving
entity must be a Domestic Subsidiary;

55



--------------------------------------------------------------------------------



 



     (iii) the Company and its Subsidiaries may (A) sell inventory in the
ordinary course of business, (B) effect sales, trade-ins or dispositions of
used, obsolete, worn out or surplus equipment or property or other assets
determined to be no longer used or useable for value in the ordinary course of
business consistent with past practice, (C) enter into licenses and leases of
technology in the ordinary course of business, and (D) make any other sales,
transfers, leases or dispositions that, together with all other property of the
Company and its Subsidiaries previously leased, sold or disposed of as permitted
by this clause (D) during the term of this Agreement does not exceed the greater
of $100,000,000 and ten percent (10%) of Consolidated Net Worth at any time;
     (iv) (A) any Subsidiary may transfer its assets to the Company or any
wholly-owned Subsidiary of the Company in connection with an amalgamation or
merger or wind-up permitted pursuant to clause (i) of this Section 6.03(a),
(B) the Company or any Subsidiary may transfer its assets to the Company or any
Subsidiary Guarantor, and (C) any Canadian Subsidiary may transfer any of its
assets to the Canadian Borrower;
     (v) the Company or any Subsidiary may (A) sell Receivables under Permitted
Receivables Facilities (subject to the limitation that the Attributable
Receivables Indebtedness thereunder shall not exceed an aggregate amount of
$100,000,000), and (B) sell or discount its defaulted Receivables in the
ordinary course of business and consistent with historical practice;
     (vi) the Company or any Subsidiary may terminate any Swap Agreement; and
     (vii) the Company or any Subsidiary may enter into any Sale and Leaseback
Transaction that is permitted under Section 6.10.
          (b) The Company will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Company and its Subsidiaries on the date of execution of
this Agreement and businesses reasonably related thereto.
          (c) The Company will not, nor will it permit any of its Subsidiaries
to, change its fiscal year from the basis in effect on the Effective Date.
          SECTION 6.04. Investments, Loans, Advances, Guarantees and
Acquisitions. The Company will not, and will not permit any of its Subsidiaries
to, purchase, hold or acquire (including pursuant to any merger with any Person
that was not a wholly owned Subsidiary prior to such merger) any capital stock,
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any Person or
any assets of any other Person constituting a business unit, except:
          (a) (i) investments by the Company and its Subsidiaries existing on
the date hereof in the capital stock of its Subsidiaries, and (ii) other loans,
advances and investments described in Schedule 6.04 existing on the Closing
Date;
          (b) Permitted Investments;
          (c) Permitted Acquisitions;
          (d) investments in the form of Swap Agreements permitted by
Section 6.05;

56



--------------------------------------------------------------------------------



 



          (e) investments, loans or advances made by the Company in or to any
Subsidiary and made by any Subsidiary in or to the Company or any other
Subsidiary; provided that (i) investments, loans and advances in or to
Subsidiaries that are not Subsidiary Guarantors shall not, in the aggregate,
exceed $60,000,000 at any time, and (ii) the Company and any Domestic Subsidiary
may incur Indebtedness owed to any Canadian Subsidiary if such Indebtedness does
not exceed $60,000,000 in aggregate at any time and is due on demand and/or on
one or more specified maturity dates, but, in any case, due and payable in its
entirety within thirty (30) days from the date of incurrence thereof;
          (f) purchases of assets in the ordinary course of business;
          (g) investments comprised of capital contributions (whether in the
form of cash, a note, or other assets) or otherwise resulting from transfers of
assets permitted under this Agreement, in each case, to a Receivables Entity in
connection with a Permitted Receivables Facility permitted hereunder; and
          (h) any other investment, loan or advance (other than acquisitions)
made in the ordinary course of business consistent with historical practices so
long as the aggregate amount of all such investments, loans and advances does
not exceed ten percent (10%) of Consolidated Net Worth on any date of
determination during the term of this Agreement.
          SECTION 6.05. Swap Agreements. The Company will not, and will not
permit any of its Subsidiaries to, enter into any Swap Agreement, except
(a) Swap Agreements entered into to hedge or mitigate risks to which the Company
or any Subsidiary has actual exposure (other than those in respect of Equity
Interests of the Company or any of its Subsidiaries), and (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
the Company or any Subsidiary.
          SECTION 6.06. Transactions with Affiliates. The Company will not, and
will not permit any of its Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Company or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Company and its wholly owned Subsidiaries
not involving any other Affiliate and (c) any Restricted Payment permitted by
Section 6.07.
          SECTION 6.07. Restricted Payments. The Company will not, and will not
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except (a) the Company may
declare and pay dividends with respect to its Equity Interests payable solely in
additional shares of its common stock, (b) Subsidiaries may declare and pay cash
dividends to the Company, (c) the Company may make Restricted Payments that are
made in the ordinary course of business pursuant to and in accordance with stock
option plans or other benefit plans for past, current, and future management or
employees of the Company, and (d) the Company may make any other Restricted
Payment so long as (1) no Default or Event of Default has occurred and is
continuing prior to making such Restricted Payment or would arise after giving
effect (including pro forma effect) thereto and (2) the Company would not
violate the Restricted Payment Limitations after giving effect thereto.
          SECTION 6.08. Restrictive Agreements. The Company will not, and will
not permit any of its Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Company or any Subsidiary
to create, incur or permit to exist any Lien upon any of its property or assets,
or (b) the ability

57



--------------------------------------------------------------------------------



 



of any Subsidiary to pay dividends or other distributions with respect to
holders of its Equity Interests, to make or repay loans or advances to the
Company or any other Subsidiary or to Guarantee Indebtedness of the Company or
any other Subsidiary, in each case, which are materially more restrictive than
this Agreement (with the understanding that there shall be no restriction on the
repayment of amount owing under or in connection herewith); provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by law
or by any Loan Document, (ii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to a Permitted
Receivables Facility or the sale of a Subsidiary pending such sale, provided
such restrictions and conditions apply only to the Subsidiary that is to be sold
and such sale is permitted hereunder, (iii) clause (a) of the foregoing shall
not apply to restrictions or conditions imposed by any agreement relating to
secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness and
(iv) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof.
          SECTION 6.09. Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents. The Company will not, and will not permit any Subsidiary
to, directly or indirectly voluntarily prepay, defease or in substance defease,
purchase, redeem, retire or otherwise acquire, any Subordinated Indebtedness or
any Indebtedness from time to time outstanding under the Subordinated
Indebtedness Documents. Furthermore, the Company will not, and will not permit
any Subsidiary to, amend the Subordinated Indebtedness Documents or any
document, agreement or instrument evidencing any Indebtedness incurred pursuant
to the Subordinated Indebtedness Documents (or any replacements, substitutions,
extensions or renewals thereof) or pursuant to which such Indebtedness is issued
where such amendment, modification or supplement provides for the following or
which has any of the following effects:
     (a) increases the overall principal amount of any such Indebtedness or
increases the amount of any single scheduled installment of principal or
interest;
     (b) shortens or accelerates the date upon which any installment of
principal or interest becomes due or adds any additional mandatory redemption
provisions;
     (c) shortens the final maturity date of such Indebtedness or otherwise
accelerates the amortization schedule with respect to such Indebtedness;
     (d) increases the rate of interest accruing on such Indebtedness;
     (e) provides for the payment of additional fees or increases existing fees;
     (f) amends or modifies any financial or negative covenant (or covenant
which prohibits or restricts the Company or any Subsidiary from taking certain
actions) in a manner which is more onerous or more restrictive in any material
respect to the Company or such Subsidiary or which is otherwise materially
adverse to the Company, any Subsidiary and/or the Lenders or, in the case of any
such covenant, which places material additional restrictions on the Company or
such Subsidiary or which requires the Company or such Subsidiary to comply with
more restrictive financial ratios or which requires the Company to better its
financial performance, in each case from that set forth in the existing
applicable covenants in the Subordinated Indebtedness Documents or the
applicable covenants in this Agreement; or
     (g) amends, modifies or adds any affirmative covenant in a manner which
(i) when taken as a whole, is materially adverse to the Company, any Subsidiary
and/or the Lenders or (ii)

58



--------------------------------------------------------------------------------



 



is more onerous than the existing applicable covenant in the Subordinated
Indebtedness Documents or the applicable covenant in this Agreement.
          SECTION 6.10. Sale and Leaseback Transactions. The Company shall not,
nor shall it permit any Subsidiary to, enter into any Sale and Leaseback
Transaction, other than Sale and Leaseback Transactions in respect of which the
net cash proceeds received in connection therewith does not exceed $25,000,000
in the aggregate during any fiscal year of the Company, determined on a
consolidated basis for the Company and its Subsidiaries.
          SECTION 6.11. Intentionally Omitted.
          SECTION 6.12. Financial Covenants.
          (a) Maximum Leverage Ratio. The Company will not permit the ratio (the
“Leverage Ratio”), determined as of the end of each of its fiscal quarters
ending after June 27, 2009, of (i) Consolidated Total Indebtedness to
(ii) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending with the end of such fiscal quarter, all calculated for the Company and
its Subsidiaries on a consolidated basis, to be greater than 3.50 to 1.00.
          (b) Minimum Interest Coverage Ratio. The Company will not permit the
ratio (the “Interest Coverage Ratio”), determined as of the end of each of its
fiscal quarters ending after June 27, 2009, of (i) Consolidated EBITDA to
(ii) Consolidated Interest Expense, in each case for the period of four
(4) consecutive fiscal quarters ending with the end of such fiscal quarter, all
calculated for the Company and its Subsidiaries on a consolidated basis, to be
less than 3.00 to 1.00.
          (c) Minimum Consolidated Net Worth. The Company will not permit the
Consolidated Net Worth, determined as of the end of each of its fiscal quarters
ending after June 27, 2009, to be less than the sum of (i) $312,000,000 plus
(ii) 35% of the Consolidated Net Income (if positive) for such fiscal quarter.
ARTICLE VII
Events of Default
          If any of the following events (“Events of Default”) shall occur:
          (a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
          (b) any Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
(5) Business Days;
          (c) any representation or warranty made or deemed made by or on behalf
of any Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this

59



--------------------------------------------------------------------------------



 




Agreement or any other Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect or misleading in any
material respect when made or deemed made;
          (d) any Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.01, 5.02, 5.03 (with respect to
any Borrower’s existence), 5.08 or 5.09, in Article VI or in Article X;
          (e) any Borrower or any Subsidiary Guarantor, as applicable, shall
fail to observe or perform any covenant, condition or agreement contained in
this Agreement (other than those specified in clause (a), (b) or (d) of this
Article) or any other Loan Document, and such failure shall continue unremedied
for a period of thirty (30) days after notice thereof from the Administrative
Agent to the Company, on behalf of itself and the Canadian Borrower;
          (f) the occurrence of any “default”, as defined in any Loan Document
(other than this Agreement) or the breach of any of the terms or provisions of
any Loan Document (other than this Agreement), which default or breach continues
beyond any period of grace therein provided;
          (g) (i) the Company or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Indebtedness (other than Indebtedness referred to in clauses (a) or (b) of this
Article), the aggregate outstanding amount of which is in excess of $15,000,000,
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created, or (ii) any event or condition occurs
that results in any Indebtedness referred to in subclause (i) of this clause
(g) becoming due prior to its scheduled maturity or that enables or permits
(without the lapse of time, but with or without giving notice) the holder or
holders of any such Indebtedness or any trustee or agent on its or their behalf
to cause any such Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this subclause (ii) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
          (h) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Company or any Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered;
          (i) the Company or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
          (j) the Company or any of its Subsidiaries shall default in the
payment when due, or in the performance or observance, of any obligation or
condition of any Material Contract (other than this Agreement), unless, but only
as long as, the existence of any such default is being contested by the Company
or any such Subsidiary in good faith by appropriate proceedings and adequate
reserves in

60



--------------------------------------------------------------------------------



 



respect thereof have been established on the books of the Company or such
Subsidiary to the extent required by GAAP;
          (k) a Change in Control shall occur;
          (l) any material provision of any Loan Document for any reason ceases
to be valid, binding and enforceable in accordance with its terms (or the
Company or any Subsidiary shall challenge the enforceability of any Loan
Document or shall assert in writing, or engage in any action or inaction based
on any such assertion, that any provision of any of the Loan Documents has
ceased to be or otherwise is not valid, binding and enforceable in accordance
with its terms);
          (m) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
          (n) one or more judgments for the payment of money in an aggregate
amount in excess of $15,000,000 in any fiscal year of the Company shall be
rendered against the Company, any Subsidiary or any combination thereof and the
same shall remain undischarged for a period of thirty (30) consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of the
Company or any Subsidiary to enforce any such judgment;
          (o) the Company or any of its Subsidiaries shall incur, or shall be
reasonably likely to incur, any Environmental Liability that would be reasonably
likely, individually or in the aggregate, to have a Material Adverse Effect; or
          (p) the Company or any Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
then, and in every such event (other than an event with respect to the Company
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other Obligations of the Borrowers accrued hereunder and under the
other Loan Documents, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in case of any event with respect to any
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers.

61



--------------------------------------------------------------------------------



 



ARTICLE VIII
The Administrative Agent
          Each of the Lenders and Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.
          The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
          The Administrative Agent shall not have any duties or obligations
except those expressly set forth in the Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

62



--------------------------------------------------------------------------------



 



          The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
          Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Banks and the Company.
Upon any such resignation, the Required Lenders shall have the right, in
consultation with the Company, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Banks, appoint a successor Administrative
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by any
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between such Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
Notwithstanding anything in this Agreement to the contrary, the Administrative
Agent may not be removed without its prior written consent.
          Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
          None of the Lenders, if any, identified in this Agreement as a
Co-Syndication Agent or Co-Documentation Agent shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
such Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their respective capacities as Co-Syndication Agent or
Co-Documentation Agents, as applicable, as it makes with respect to the
Administrative Agent in the preceding paragraph.
          Except with respect to the exercise of setoff rights of any Lender, in
accordance with Section 9.08, the proceeds of which are applied in accordance
with this Agreement, each Lender agrees that it will not take any action, nor
institute any actions or proceedings, against any Borrower or with respect to
any Loan Document, without the prior written consent of the Required Lenders or,
as may be provided in this Agreement or the other Loan Documents, with the
consent of the Administrative Agent.
          The Lenders are not partners or co-venturers, and no Lender shall be
liable for the acts or omissions of, or (except as otherwise set forth herein in
case of the Administrative Agent) authorized to

63



--------------------------------------------------------------------------------



 



act for, any other Lender. The Administrative Agent shall have the exclusive
right on behalf of the Lenders to enforce the payment of the principal of and
interest on any Loan after the date such principal or interest has become due
and payable pursuant to the terms of this Agreement.
          The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any Subsidiary Guarantor from its obligations
under any Subsidiary Guaranty (i) as permitted by, but only in accordance with,
the terms of the applicable Loan Documents (including sales of Equity Interests
of any Subsidiary permitted under Section 6.03); or (ii) if approved, authorized
or ratified in writing by the Required Lenders, unless such release is required
to be approved by all of the Lenders hereunder; provided, however, that (i) the
Administrative Agent shall not be required to execute any such document on terms
which, in the Administrative Agent’s opinion, would expose the Administrative
Agent to liability or create any obligation or entail any consequence other than
the release of such Subsdiary Guarantor from its obligations under any
Subsidiary Guaranty, and (ii) such release shall not in any manner discharge,
affect or impair the Obligations. Upon request by the Administrative Agent at
any time, the Lenders will confirm in writing the Administrative Agent’s
authority to release any Subsidiary Guarantor from its obligations under any
Subsidiary Guaranty pursuant hereto.
ARTICLE IX
Miscellaneous
          SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
     (i) if to any Borrower, to G&K Services, Inc., 5995 Opus Parkway,
Minnetonka, Minnesota 55343, Attention of Thomas J. Rooney, Vice President and
Treasurer (Telecopy No. (952) 912-5950; Telephone No. (952) 912-5870);
     (ii) if to the Administrative Agent, (A) in the case of Borrowings by the
Company denominated in Dollars, to JPMorgan Chase Bank, N.A., Loan and Agency,
Attention of Cecily Roland (Telecopy No. (312) 385-7098), (B) in the case of
Borrowings by the Canadian Borrower, to J.P. Morgan Chase Bank, N.A., Toronto
Branch, Attention of Indrani Lazarus (Telecopy No. (416) 981-9174), or (C) in
the case of Borrowings denominated in Foreign Currencies, to J.P. Morgan Europe
Limited, 125 London Wall, London EC2Y 5AJ, Attention of Loan and Agency
(Telecopy No. 44 207 777 2353 or 44 207 777 2355);
     (iii) if to JPMorgan Chase Bank, N.A., as an Issuing Bank, to it at
JPMorgan Chase Bank, N.A., Attention of Frank Petrassi (Telecopy No.
(312) 954-0203);
     (iv) if to Wells Fargo Bank, National Association, as an Issuing Bank, to
it at Wells Fargo, National Association, 90 S. 7th Street, 5th Floor, Attention
of Devon Cohen (Telecopy No. (612) 667-7266);
     (v) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., Loan
and Agency, Attention of Cecily Roland (Telecopy No. (312) 385-7098); and
     (vi) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

64



--------------------------------------------------------------------------------



 



          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.
          (c) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
          SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Borrower therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.
          (b) Except as provided in Section 2.20, neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrowers and the
Required Lenders or by the Borrowers and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall (i)
increase the Aggregate Commitment without the written consent of each Lender,
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (iv) change Section 2.18(b) or (d) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender (it being understood that, solely
with the consent of the parties prescribed by Section 2.20 to be parties to an
Incremental Term Loan Amendment, Incremental Term Loans may be included in the
determination of Required Lenders on substantially the same basis as the
Commitments and the Revolving Loans are included on the Effective Date) or
(vi) release the Company or all or substantially all of the Subsidiary
Guarantors from their obligations under Article X or any Subsidiary Guaranty, as
applicable, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, any Issuing Bank or the Swingline Lender hereunder
without the prior

65



--------------------------------------------------------------------------------



 



written consent of the Administrative Agent, such Issuing Bank or the Swingline
Lender, as the case may be.
          (c) Notwithstanding the foregoing, this Agreement and any other Loan
Document may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Borrowers to each
relevant Loan Document (x) to add one or more credit facilities (in addition to
the Incremental Term Loans pursuant to an Incremental Term Loan Amendment) to
this Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans, Incremental Term Loans and the accrued interest and fees in
respect thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders.
          (d) If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Company may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Company and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) each Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by such Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, and
(2) an amount, if any, equal to the payment which would have been due to such
Lender on the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.
          SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Company
shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication and distribution (including, without limitation, via the
internet or through a service such as Intralinks) of the credit facilities
provided for herein, the preparation and administration of this Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Banks in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement and any other Loan Document,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
          (b) The Company shall indemnify the Administrative Agent, each Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any

66



--------------------------------------------------------------------------------



 



Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Company or any of its Subsidiaries, or any
Environmental Liability related in any way to the Company or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.
          (c) To the extent that the Company fails to pay any amount required to
be paid by it to the Administrative Agent, any Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, such Issuing Bank or the Swingline Lender,
as the case may be, such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount (it being understood that the Company’s failure to pay any
such amount shall not relieve the Company of any default in the payment
thereof); provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, such Issuing Bank or the Swingline
Lender in its capacity as such.
          (d) To the extent permitted by applicable law, no Borrower shall
assert, and each Borrower hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the Transactions, any
Loan or Letter of Credit or the use of the proceeds thereof.
          (e) All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor.
          SECTION 9.04. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), except that
(i) no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

67



--------------------------------------------------------------------------------



 



     (b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
     (A) the Company, provided that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;
     (B) the Administrative Agent; and
     (C) the Issuing Banks.
     (ii) Assignments shall be subject to the following additional conditions:
     (A) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Company and the Administrative Agent otherwise
consent, provided that no such consent of the Company shall be required if an
Event of Default has occurred and is continuing;
     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;
     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and
     (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
          For the purposes of this Section 9.04(b), the term “Approved Fund” has
the following meaning:
          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released

68



--------------------------------------------------------------------------------



 



from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
          (iv) The Administrative Agent, acting for this purpose as an agent of
each Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Banks and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company, any Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
          (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05(c),
2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
          (c) (i) Any Lender may, without the consent of the Company, the
Administrative Agent, any Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrowers, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(d) as though it were a Lender.
          (ii) A Participant shall not be entitled to receive any greater
payment under Section 2.15 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the

69



--------------------------------------------------------------------------------



 



participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.17 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Company, to comply with Section 2.17(e) as though it were a Lender.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
          SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.
          SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.
          SECTION 9.07. Severability. Any provision of any Loan Document held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          SECTION 9.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time,

70



--------------------------------------------------------------------------------



 



to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final and in
whatever currency denominated) at any time held and other obligations at any
time owing by such Lender or Affiliate to or for the credit or the account of
any Borrower or any Subsidiary Guarantor against any of and all the Obligations
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under the Loan Documents and although such obligations may be
unmatured. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.
          SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
          (b) Each Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or its properties in the courts of any jurisdiction.
          (c) Each Borrower hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. The Canadian
Borrower irrevocably designates and appoints the Company, as its authorized
agent, to accept and acknowledge on its behalf, service of any and all process
which may be served in any suit, action or proceeding of the nature referred to
in Section 9.09(b) in any federal or New York State court sitting in New York
City. The Company hereby represents, warrants and confirms that the Company has
agreed to accept such appointment (and any similar appointment by a Subsidiary
Guarantor which is a Foreign Subsidiary). Said designation and appointment shall
be irrevocable by the Canadian Borrower until all Loans, all reimbursement
obligations, interest thereon and all other amounts payable by the Canadian
Borrower hereunder and under the other Loan Documents shall have been paid in
full in accordance with the provisions hereof and thereof and this Agreement
shall have been terminated in accordance with the terms hereof. The Canadian
Borrower hereby consents to process being served in any suit, action or
proceeding of the nature referred to in Section 9.09(b) in any federal or New
York State court sitting in New York City by service of process upon the Company
as provided in this Section 9.09(d); provided that, to the extent lawful and
possible, notice of said service upon such agent shall be mailed by registered
or certified air mail, postage prepaid, return receipt requested, to the Company
and (if applicable to) the Canadian Borrower at its address set forth in
Section 9.01. The Canadian Borrower irrevocably waives, to the fullest extent
permitted by law, all claim of error by reason of any such service in such
manner and agrees that such service shall be deemed in every respect effective
service of process upon the Canadian

71



--------------------------------------------------------------------------------



 



Borrower in any such suit, action or proceeding and shall, to the fullest extent
permitted by law, be taken and held to be valid and personal service upon and
personal delivery to the Canadian Borrower. To the extent the Canadian Borrower
has or hereafter may acquire any immunity from jurisdiction of any court or from
any legal process (whether from service or notice, attachment prior to judgment,
attachment in aid of execution of a judgment, execution or otherwise), the
Canadian Borrower hereby irrevocably waives such immunity in respect of its
obligations under the Loan Documents. Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.
          SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
          SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 9.12. Confidentiality. Each of the Administrative Agent, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Borrower and its obligations, (g) with
the consent of the Company or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Company. For the
purposes of this Section, “Information” means all information received from the
Company relating to the Company or its business, other than any such information
that is available to the Administrative Agent, any Issuing Bank or any Lender on
a nonconfidential basis prior to disclosure by the Company; provided that, in
the case of information received from the Company after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

72



--------------------------------------------------------------------------------



 



          SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies each Loan Party that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Act.
          SECTION 9.14. Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock for the repayment of the Borrowings provided for herein.
Anything contained in this Agreement to the contrary notwithstanding, neither
the Issuing Banks nor any Lender shall be obligated to extend credit to any
Borrower in violation of any applicable law.
          SECTION 9.15. Disclosure. Each of the Borrowers and Lenders hereby
acknowledges and agrees that the Administrative Agent and/or its Affiliates from
time to time may hold investments in, make other loans to or have other
relationships with any of the Borrowers, the Subsidiaries and their respective
Affiliates.
          SECTION 9.16. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively, the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest hereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
ARTICLE X
Company Guaranty
          In order to induce the Lenders to extend credit to the Canadian
Borrower, the Company hereby irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the payment when and as due of the
Obligations of the Canadian Borrower. The Company further agrees that the due
and punctual payment of such Obligations may be extended or renewed, in whole or
in part, without notice to or further assent from it, and that it will remain
bound upon its guarantee hereunder notwithstanding any such extension or renewal
of any such Obligation.
          The Company waives presentment to, demand of payment from and protest
to the Canadian Borrower of any of the Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment. The
obligations of the Company hereunder shall not be affected by (a) the failure of
the Administrative Agent, any Issuing Bank or any Lender to assert any claim or
demand or to enforce any right or remedy against the Canadian Borrower under the
provisions of this Agreement, any other Loan Document or otherwise; (b) any
extension or renewal of any of the Obligations; (c) any rescission, waiver,
amendment or modification of, or release from, any of the terms or provisions of
this

73



--------------------------------------------------------------------------------



 



Agreement, or any other Loan Document or agreement; (d) any default, failure or
delay, willful or otherwise, in the performance of any of the Obligations;
(e) the failure of the Administrative Agent to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Obligations, if any; (f) any change in the corporate,
partnership or other existence, structure or ownership of the Company or any
other guarantor of any of the Obligations; (g) the enforceability or validity of
the Obligations or any part thereof or the genuineness, enforceability or
validity of any agreement relating thereto or with respect to any collateral
securing the Obligations or any part thereof, or any other invalidity or
unenforceability relating to or against any Borrower or any guarantor of any of
the Obligations, for any reason related to this Agreement, any Swap Agreement,
any other Loan Document, or any provision of applicable law, decree, order or
regulation of any jurisdiction purporting to prohibit the payment by any
Borrower or any guarantor of the Obligations, of any of the Obligations or
otherwise affecting any term of any of the Obligations; or (h) any other act,
omission or delay to do any other act which may or might in any manner or to any
extent vary the risk of the Company or otherwise operate as a discharge of a
guarantor as a matter of law or equity or which would impair or eliminate any
right of the Company to subrogation.
          The Company further agrees that its agreement hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Obligations
or operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by the Administrative Agent, any Issuing
Bank or any Lender to any balance of any deposit account or credit on the books
of the Administrative Agent, any Issuing Bank or any Lender in favor of any
Borrower or any other Person.
          The obligations of the Company hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Obligations, any impossibility in the performance of any of the
Obligations or otherwise.
          The Company further agrees that its obligations hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored by the Administrative Agent, any Issuing Bank or any Lender upon the
bankruptcy or reorganization of any Borrower or otherwise.
          In furtherance of the foregoing and not in limitation of any other
right which the Administrative Agent, any Issuing Bank or any Lender may have at
law or in equity against any Borrower by virtue hereof, upon the failure of the
Canadian Borrower to pay any Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
the Company hereby promises to and will, upon receipt of written demand by the
Administrative Agent, any Issuing Bank or any Lender, forthwith pay, or cause to
be paid, to the Administrative Agent, any Issuing Bank or any Lender in cash an
amount equal to the unpaid principal amount of such Obligations then due,
together with accrued and unpaid interest thereon. The Company further agrees
that if payment in respect of any Obligation shall be due in a currency other
than Dollars and/or at a place of payment other than New York, Chicago or any
other Eurocurrency Payment Office and if, by reason of any Change in Law,
disruption of currency or foreign exchange markets, war or civil disturbance or
other event, payment of such Obligation in such currency or at such place of
payment shall be impossible or, in the reasonable judgment of the Administrative
Agent, any Issuing Bank or any Lender, disadvantageous to the Administrative
Agent, any Issuing Bank or any Lender in any material respect, then, at the
election of the Administrative Agent, the Company shall make payment of such
Obligation in Dollars (based upon the applicable Equivalent Amount in effect on
the date of payment) and/or in New York, Chicago or such other Eurocurrency
Payment Office as is designated by the Administrative Agent and, as a separate
and independent obligation, shall indemnify the Administrative Agent, any
Issuing Bank and any Lender

74



--------------------------------------------------------------------------------



 



against any losses or reasonable out-of-pocket expenses that it shall sustain as
a result of such alternative payment.
          Upon payment by the Company of any sums as provided above, all rights
of the Company against the Canadian Borrower arising as a result thereof by way
of right of subrogation or otherwise shall in all respects be subordinated and
junior in right of payment to the prior indefeasible payment in full in cash of
all the Obligations owed by the Canadian Borrower to the Administrative Agent,
the Issuing Banks and the Lenders.
          Nothing shall discharge or satisfy the liability of the Company
hereunder except the full performance and payment of the Obligations.
[Signature Pages Follow]

75



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

            G&K SERVICES, INC., as the Company
      By:   /s/ Thomas J. Rooney         Name:   Thomas J. Rooney       
Title:   Vice President and Treasurer        G&K SERVICES CANADA INC., as the
Canadian Borrower
      By:   /s/ Jeffrey L. Wright         Name:   Jeffrey L. Wright       
Title:   Executive Vice President, Chief Financial Officer and Treasurer     

Signature Page to Credit Agreement
G&K Services, Inc.
G&K Services Canada Inc.





--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., individually,
as a Lender, as Swingline Lender, as an Issuing
Bank and as Administrative Agent
      By:   /s/ Suzanne D. Ergastolo         Name:   Suzanne D. Ergastolo      
Title:   Vice President     

Signature Page to Credit Agreement
G&K Services, Inc.
G&K Services Canada Inc.



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION,
individually, as a Co-Syndication Agent, a
Lender and as an Issuing Bank
      By:   /s/ Michael J. McGroarty         Name:   Michael J. McGroarty      
Title:   Vice President     

Signature Page to Credit Agreement
G&K Services, Inc.
G&K Services Canada Inc.



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., individually,
as a Co-Syndication Agent and as a
Lender
      By:   /s/ Brian Lukehart         Name:   Brian Lukehart        Title:  
Vice President        BANK OF AMERICA, N.A., (Canada branch)
      By:   /s/ Medina Sales de Andrade         Name:   Medina Sales de Andrade 
      Title:   Vice President     

Signature Page to Credit Agreement
G&K Services, Inc.
G&K Services Canada Inc.

 



--------------------------------------------------------------------------------



 



            SUNTRUST BANK, individually, as a Co-Documentation Agent and as a
Lender
      By:   /s/ David Fournier         Name:   David Fournier        Title:  
Vice President     

Signature Page to Credit Agreement
G&K Services, Inc.
G&K Services Canada Inc.

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION, individually, as a Co-Documentation
Agent and as a Lender
      By:   /s/ Magnus McDowell         Name:   Magnus McDowell        Title:  
Assistant Vice President     

Signature Page to Credit Agreement
G&K Services, Inc.
G&K Services Canada Inc.

 



--------------------------------------------------------------------------------



 



            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender
      By:   /s/ Victor Pierzchalski         Name:   Victor Pierzchalski       
Title:   Authorized Signatory     

Signature Page to Credit Agreement
G&K Services, Inc.
G&K Services Canada Inc.

 



--------------------------------------------------------------------------------



 



            HARRIS N.A., as a Lender
      By:   /s/ Gary D. Clark         Name:   Gary D. Clark        Title:   Vice
President     

Signature Page to Credit Agreement
G&K Services, Inc.
G&K Services Canada Inc.

 



--------------------------------------------------------------------------------



 



            FIFTH THIRD BANK, as a Lender
      By:   /s/ Gary S. Losey         Name:   Gary S. Losey        Title:   Vice
President     

Signature Page to Credit Agreement
G&K Services, Inc.
G&K Services Canada Inc.

 



--------------------------------------------------------------------------------



 



            NATIONAL CITY BANK, as a Lender
      By:   /s/ Michael Leong         Name:   Michael Leong        Title:   Vice
President        NATIONAL CITY BANK CANADA BRANCH
      By:   /s/ Caroline Stade         Name:   Caroline Stade        Title:  
Senior Vice President              By:   /s/ Bill Hines         Name:   Bill
Hines        Title:   Senior Vice President and Principal Officer   

Signature Page to Credit Agreement
G&K Services, Inc.
G&K Services Canada Inc.

 



--------------------------------------------------------------------------------



 



            THE NORTHERN TRUST COMPANY, as a Lender
      By:   /s/ Anu Agarwal         Name:   Anu Agarwal        Title:   Second
Vice President   

Signature Page to Credit Agreement
G&K Services, Inc.
G&K Services Canada Inc.

 



--------------------------------------------------------------------------------



 



            COMERICA BANK, as a Lender
      By:   /s/ Timothy O’Rourke         Name:   Timothy O’Rourke       
Title:   Vice President     

Signature Page to Credit Agreement
G&K Services, Inc.
G&K Services Canada Inc.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS

          LENDER   COMMITMENT
JPMORGAN CHASE BANK, N.A.
  $ 35,000,000  
WELLS FARGO BANK, NATIONAL ASSOCIATION
  $ 35,000,000  
BANK OF AMERICA, N.A.
  $ 35,000,000  
SUNTRUST BANK
  $ 32,500,000  
U.S. BANK NATIONAL ASSOCIATION
  $ 32,500,000  
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
  $ 27,500,000  
HARRIS N.A.
  $ 27,500,000  
FIFTH THIRD BANK
  $ 20,000,000  
NATIONAL CITY BANK
  $ 20,000,000  
THE NORTHERN TRUST COMPANY
  $ 20,000,000  
COMERICA BANK
  $ 15,000,000  
AGGREGATE COMMITMENT
  $ 300,000,000  

 